  Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 1 of 57 Page ID #1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

ADAM B. LAWLER LAW FIRM, LLC,                          )
on behalf of itself and all others similarly situated, )
                                                       )   Case No.: 3:21-cv-354
       Plaintiff,                                      )
                                                       )   JURY TRIAL DEMANDED
v.                                                     )
                                                       )
TOYOTA MOTOR SALES, U.S.A., INC.,                      )
TOYOTA MOTOR NORTH AMERICA, INC.,                      )
TOYOTA MOTOR ENGINEERING &                             )
MANUFACTURING NORTH AMERICA, INC., )
                                                       )
             Defendants.                               )


                                CLASS ACTION COMPLAINT
   Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 2 of 57 Page ID #2




                                                        TABLE OF CONTENTS                                                                    Page



INTRODUCTION .......................................................................................................................... 1

THE PARTIES................................................................................................................................ 2

   Plaintiff ....................................................................................................................................... 2

   Defendants .................................................................................................................................. 2

JURISDICTION AND VENUE ..................................................................................................... 3

FACTUAL ALLEGATIONS ......................................................................................................... 3

   DMA Ethical Guidelines........................................................................................................... 40

   AMA Statement of Ethics ......................................................................................................... 42

CLASS ACTION ALLEGATIONS ............................................................................................. 44

COUNT I: Violation of the Illinois Consumer Fraud and Deceptive Business Practice Act
         By Means Of Unfair Business Practices ................................................................... 47

COUNT II: Violation of the Illinois Consumer Fraud and Deceptive Business Practice Act
          By Means of Deception ............................................................................................. 51

COUNT III: Unjust Enrichment ................................................................................................... 52

PRAYER FOR RELIEF ............................................................................................................... 54

JURY DEMAND .......................................................................................................................... 55




                                                                         ii
  Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 3 of 57 Page ID #3




       PLAINTIFF ADAM B. LAWLER LAW FIRM, LLC, on behalf of itself and all others

similarly situated, file this Complaint against Defendants Toyota Motor Sales, U.S.A., Inc.;

Toyota Motor North America, Inc.; and Toyota Motor Engineering & Manufacturing North

America, Inc. (collectively “Toyota”), based on personal knowledge as to its own actions and on

information and belief, based on the investigation of counsel, as to Toyota’s conduct and

practices.

                                       INTRODUCTION

       1.      Plaintiff brings this class action individually and on behalf of a Class of similarly

situated individuals (referred to collectively as “Class Members”) who purchased or leased a

Toyota vehicle with a defective hands-free phone system, such that when the driver of the

Toyota uses the hands-free phone system to make or receive a call the person on the other end of

the call hears an echo of his or her own words (referred to herein as the “Echo Defect”). The

Echo Defect exists due to a defect in the “head unit” hardware and/or software manufactured by

Toyota and placed in every Class Vehicle.

       2.      The Echo Defect makes continuation of the phone conversation impossible to

maintain, meaning Plaintiff and Class Members have therefore purchased or leased vehicles with

hands-free phone systems that are virtually unusable.

       3.      The Echo Defect exists regardless of whether the Toyota driver initiates or

receives a phone call, and whether the person on the other end is using a cell phone, a landline,

or a hands-free phone system in a vehicle.

       4.      Toyota has known about this Echo Defect since at least 2007 as shown by its

references to it in its Owner’s Manuals, which are provided to consumers after they purchase or

lease a vehicle. Yet Toyota failed to notify Plaintiff and Class Members of the Echo Defect prior

to their purchases or leases of Toyota’s vehicles.


                                                 1
  Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 4 of 57 Page ID #4




       5.      Toyota’s actions as alleged herein violate the Illinois Consumer Fraud and

Deceptive Business Practices Act (“ICFA”), 815 ILCS § 505/1 et seq, by means of unfair

practices, deception and omissions, and constitute unjust enrichment.

                                          THE PARTIES

                                              Plaintiff

       6.      Plaintiff Adam B. Lawler Law Firm, LLC is an Illinois LLC. Its members, Adam

Lawler, David Lawler, and Nick Brown, are each domiciled in Illinois. Therefore, Plaintiff is a

citizen of the State of Illinois. During the relevant class period, Plaintiff leased multiple 2019

Toyota Tundras that have the Echo Defect described above.

                                            Defendants

       7.      Defendant Toyota Motor Sales, U.S.A., Inc. (“Toyota Sales”), is a California

corporation, with its principal place of business at 6565 Headquarters Drive, Plano, TX 75024.

It is, therefore, a citizen of California and Texas. On information and belief, it manufactures,

distributes, markets, and sells Toyota vehicles in the United States on behalf of Toyota Motor

Corporation.

       8.      Defendant Toyota Motor North America, Inc., is a California corporation, with its

principal place of business at 6565 Headquarters Drive, Plano, TX 75024. It is, therefore, a

citizen of California and Texas. On information and belief, it is a holding company for Toyota

Motor Corporation’s sales and manufacturing subsidiaries in the United States.

       9.      Defendant Toyota Motor Engineering & Manufacturing North America, Inc., is a

Kentucky corporation, with its principal place of business at 6565 Headquarters Drive, Plano,

TX 75024. It is, therefore, a citizen of Kentucky and Texas. On information and belief, its

responsibilities include engineering, designing, developing and manufacturing Toyota Motor

Corporation’s vehicles in North America.


                                                  2
     Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 5 of 57 Page ID #5




           10.      Toyota markets the high quality of its vehicles and represents them as the best in

their field. For example, in a post on Toyota’s website entitled “2019 Toyota Tundra: Ready for

the Toughest Jobs” Toyota states that the 2019 Tundra is “ready to tackle workhorse duties at a

moment’s notice, but . . . also meet the demands of the toughest critics and road trip companions:

your friends and family.”1 The post also touts the 2019 Tundra’s “sound quality of the standard

and available Entune Audio systems” and describes each model’s inclusion of “hands-free phone

capability . . . via Bluetooth.”2

                                        JURISDICTION AND VENUE

           11.      This is a class action under Rule 23 of the Federal Rules of Civil Procedure.

           12.      This Court has jurisdiction pursuant to the Class Action Fairness Act, 28 U.S.C. §

1332(d). Because Plaintiff and Defendants are citizens of different states, there is minimal

diversity. The total claims of Class Members exceed $5,000,000 exclusive of interest and costs.

There are at least 100 Class Members.

           13.      The Court has personal jurisdiction over Defendants because they purposefully

direct their activities at residents of Illinois and the litigation results from injuries that arise out of

or relate to those activities.

           14.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                         FACTUAL ALLEGATIONS

                                                The Class Vehicles

           15.      Toyota has manufactured and sold vehicles containing a Bluetooth hands-free

phone system for over ten-years. This is shown by a review of its Owner’s Manuals and




1
    Available at https://pressroom.toyota.com/2019-toyota-tundra-ready-for-toughest-jobs/ (accessed 3/17/21).
2
    Id.


                                                           3
    Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 6 of 57 Page ID #6




Navigation/Multimedia Owner’s Manuals3 for many different Toyota models. For example,

Section 3-5 of the Owner’s Manual for the 2010 Toyota Tundra is entitled “Using the hands-free

phone system (for cellular phone).” It states in that section: “This system supports Bluetooth,

which allows you to make or receive calls without using cables to connect a cellular phone and

the system, and without operating the cellular phone.”4

        16.      The same language is included in the 2011-2013 Toyota Tundra Owner’s

Manuals.5

        17.      The 2014 Toyota Tundra Owner’s Manual has slightly different language

regarding the hands-free phone system; it states: “The hands-free system is a function that allows

you to use your cellular phone without touching it. This system supports Bluetooth. Bluetooth is

a wireless data system that allows the cellular phone to wirelessly connect to the hands-free

system and make/receive calls.”6 The 2015-2019 Toyota Tundra Owner’s Manuals have this

same language.7


3
  For Toyota’s vehicles containing a navigation/multimedia system, Toyota offers a separate navigation/multimedia
owner’s manual that explains the operation of the system. The navigation and multimedia owner’s manuals also
include information regarding the vehicles’ hands-free phone system. For example, the “Introduction” to the 2019
Tundra Navigation and Multimedia System Owner’s Manual states: “This manual explains the operation of the
navigation/multimedia system. Please read this manual carefully to ensure proper use.” See 2019 Tundra Navigation
and Multimedia System Owner’s Manual, at 2, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM0C019U/pdf/OM0C019U.pdf (accessed 3/18/21). This manual also has a section entitled, “PHONE
OPERATION (HANDS-FREE SYSTEM FOR CELLULAR PHONES). Id. at 149.
4
  2010 Toyota Tundra Owner’s Manual (OM34495U), at 413, available at
https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf (accessed 3/18/21).
5
  2011 Toyota Tundra Owner’s Manual, at 417, available at https://www.toyota.com/t3Portal/document/om-
s/OM34510U/pdf/OM34510U.pdf (accessed 3/18/21); 2012 Toyota Tundra Owner’s Manual, at 426, available at
https://www.toyota.com/t3Portal/document/om-s/OM34525U/pdf/OM34525U.pdf (accessed 3/18/21); 2013 Toyota
Tundra Owner’s Manual, at 426, available at https://www.toyota.com/t3Portal/document/om-
s/OM34491U/pdf/OM34491U.pdf (accessed 3/18/21).
6
  2014 Toyota Tundra Owner’s Manual, at 296, available at https://www.toyota.com/t3Portal/document/om-
s/OM34534U/pdf/OM34534U.pdf (accessed 3/18/21).
7
  2015 Toyota Tundra Owner’s Manual, at 296, available at https://www.toyota.com/t3Portal/document/om-
s/OM34556U/pdf/OM34556U.pdf (accessed 3/18/21); 2016 Toyota Tundra Owner’s Manual, at 303, available at
https://www.toyota.com/t3Portal/document/om-s/OM34569U/pdf/OM34569U.pdf (accessed 3/18/21); 2017 Toyota
Tundra Owner’s Manual, at 305, available at https://www.toyota.com/t3Portal/document/om-
s/OM34594U/pdf/OM34594U.pdf (accessed 3/18/21); 2018 Toyota Tundra Owner’s Manual, at 370, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed 3/18/21); 2019 Toyota


                                                       4
  Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 7 of 57 Page ID #7




        18.     Other Toyota models have also included or offered Bluetooth hands-free phone

systems for many years, as shown by the Owner’s Manuals and Navigation Owner’s Manuals for

those models. This includes the following, which, along with the Toyota Tundra, constitute the

“Class Vehicles,” as set forth below:

                       Toyota 4Runner8

                       Toyota Avalon9


Tundra Owner’s Manual, at 370, available at https://www.toyota.com/t3Portal/document/om-
s/OM0C017U/pdf/OM0C017U.pdf (accessed 3/18/21).
8
  2007 Toyota 4Runner Navigation Owner’s Manual, at 99, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35868U/pdf/OM35868U.pdf (accessed 7/9/19); 2008
Toyota 4Runner Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35895U/pdf/OM35895U.pdf (accessed 7/9/19); 2009
Toyota 4Runner Navigation Owner’s Manual, at 127, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A04U/pdf/OM35A04U.pdf (accessed 7/9/19); 2010
Toyota 4Runner Owner’s Manual, at 380, available at https://www.toyota.com/t3Portal/document/om-
s/OM35A36U/pdf/OM35A36U.pdf (accessed 7/9/19); 2011 Toyota 4Runner Owner’s Manual, at 380, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A52U/pdf/OM35A52U.pdf (accessed 7/9/19); 2012 Toyota
4Runner Owner’s Navigation Manual, at 157, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33A02U-02/pdf/OM33A02U-02.pdf (accessed 7/9/19); 2013 Toyota 4Runner Owner’s Manual, at 407,
available at https://www.toyota.com/t3Portal/document/om-s/OM35A22U/pdf/OM35A22U.pdf (accessed 7/9/19);
2014 Toyota 4Runner Owner’s Navigation Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A86U/pdf/OM35A86U.pdf (accessed 7/9/19); 2015
Toyota 4Runner Owner’s Navigation Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B19U/pdf/OM35B19U.pdf (accessed 7/9/19); 2016
Toyota 4Runner Owner’s Navigation Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B26U/pdf/OM35B26U.pdf (accessed 7/9/19); 2017
Toyota 4Runner Navigation System Owner’s Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B38U/pdf/OM35B38U.pdf (accessed 7/9/19); 2018
Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B47U/pdf/OM35B47U.pdf (accessed 7/9/19); 2019
Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B49U/pdf/OM35B49U.pdf (accessed 7/9/19).
9
  2008 Toyota Avalon Owner’s Manual, at 220, available at https://www.toyota.com/t3Portal/document/om-
s/OM41433U/pdf/OM41433U.pdf (accessed 7/8/19); 2009 Toyota Avalon Owner’s Manual, at 234, available at
https://www.toyota.com/t3Portal/document/om-s/OM41430U/pdf/OM41430U.pdf (accessed 7/8/19); 2010 Toyota
Avalon Owner’s Manual, at 242, available at https://www.toyota.com/t3Portal/document/om-
s/OM41437U/pdf/OM41437U.pdf (accessed 7/8/19); 2011 Toyota Avalon Owner’s Manual, at 296, available at
https://www.toyota.com/t3Portal/document/om-s/OM41434U/pdf/OM41434U.pdf (accessed 7/8/19); 2012 Toyota
Avalon Owner’s Manual, at 308, available at https://www.toyota.com/t3Portal/document/om-
s/OM41445U/pdf/OM41445U.pdf (accessed 7/8/19); 2013 Toyota Avalon, Avalon HV Owner’s Navigation
Manual, at 122, available at https://www.toyota.com/t3Portal/document/omnav-s/OM41444U/pdf/OM41444U.pdf
(accessed 7/8/19); 2014 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41455U/pdf/OM41455U.pdf (accessed 7/8/19); 2015
Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 173, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41459U/pdf/OM41459U.pdf (accessed 7/8/19); 2016
Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 175, available at


                                                   5
  Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 8 of 57 Page ID #8




                      Toyota Avalon HV10

                      Toyota Camry11



https://www.toyota.com/t3Portal/document/omnav-s/OM07003U/pdf/OM07003U.pdf (accessed 7/8/19); 2017
Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07009U/pdf/OM07009U.pdf (accessed 7/8/19); 2018
Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07012U/pdf/OM07012U.pdf (accessed 7/8/19); 2019
Toyota Avalon, Avalon HV Navigation and Multimedia System Owner’s Manual, at 195, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed 7/9/19).
10
   2013 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41444U/pdf/OM41444U.pdf (accessed 7/9/19); 2014
Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41455U/pdf/OM41455U.pdf (accessed 7/9/19); 2015
Toyota Avalon, Avalon, HV Owners Navigation Manual, at 173, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41459U/pdf/OM41459U.pdf (accessed 7/9/19); 2016
Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07003U/pdf/OM07003U.pdf (accessed 7/9/19); 2017
Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07009U/pdf/OM07009U.pdf (accessed 7/9/19); 2018
Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07012U/pdf/OM07012U.pdf (accessed 7/9/19); 2019
Toyota Avalon, Avalon HV Navigation and Multimedia System Owner’s Manual, at 195, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed 7/9/19).
11
   2007 Camry HV Owner’s Manual (OM33749U), at 216, available at
https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021); 2007
Camry Navigation Owner’s Manual (OM33673U), at 99, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33673U/pdf/OM33673U.pdf (accessed 3/29/2021); 2008
Camry Owner’s Manual (OM33751U), at 232, available at https://www.toyota.com/t3Portal/document/om-
s/OM33751U/pdf/OM33751U.pdf (accessed 3/29/2021); 2008 Camry Navigation Owner’s Manual (OM33752U), at
127, available at https://www.toyota.com/t3Portal/document/omnav-s/OM33752U/pdf/OM33752U.pdf (accessed
3/29/2021); 2009 Camry Owners Manual (OM33780U), at 232, available at
https://www.toyota.com/t3Portal/document/om-s/OM33780U/pdf/OM33780U.pdf (accessed 3/29/2021); 2009
Camry HV Navigation Owners Manual (OM33789U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed 3/29/2021); 2010
Camry Owners Manual (OM33840U), at 279, available at https://www.toyota.com/t3Portal/document/om-
s/OM33840U/pdf/OM33840U.pdf (accessed 3/29/2021); 2010 Camry Navigation Owner’s Manual (OM33795U), at
120, available at https://www.toyota.com/t3Portal/document/omnav-s/OM33795U/pdf/OM33795U.pdf (accessed
3/29/2021); 2011 Camry Owners Manual (OM33897U), at 284, available at
https://www.toyota.com/t3Portal/document/om-s/OM33897U/pdf/OM33897U.pdf (accessed 3/29/2021); 2011
Camry Navigation Owners Manual (OM33849U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33849U/pdf/OM33849U.pdf (accessed 3/29/2021); 2012
Camry from June 2012 Prod. Owners Manual (OM33A27U), at 328, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A27U/pdf/OM33A27U.pdf (accessed 3/29/2021); 2012
Camry from Jan. 2012 to May 2012 Prod. Owners Manual (OM33A40U), at 328, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A40U/pdf/OM33A40U.pdf (accessed 3/29/2021); 2012
Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed 3/29/2021); 2013
Camry Owners Manual (OM33A33U), at 336, available at https://www.toyota.com/t3Portal/document/om-
s/OM33A33U/pdf/OM33A33U.pdf (accessed 3/29/2021); 2013 Camry, Camry HV Owners Navigation Manual
(OM33A36U), at 122, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33A36U/pdf/OM33A36U.pdf ((accessed 3/29/2021); 2014 Camry from Dec. 2013 Prod. Owners Manual


                                                  6
  Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 9 of 57 Page ID #9




                      Toyota Camry HV12


(OM33A82U), at 318, available at https://www.toyota.com/t3Portal/document/om-
s/OM33A82U/pdf/OM33A82U.pdf (accessed 3/29/2021); Toyota 2014 Camry through Nov. 2013 Prod. Owners
Manual (OM33B27U), at 336, available at https://www.toyota.com/t3Portal/document/om-
s/OM33B27U/pdf/OM33B27U.pdf (accessed 3/29/2021); 2014 Camry, Camry HV from Dec. 2013 Prod. Owners
Navigation Manual (OM33A80U), at 157, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33A80U/pdf/OM33A80U.pdf (accessed 3/29/2021); 2015 Camry Owners Manual (IM33A86U), at 290,
available at https://www.toyota.com/t3Portal/document/om-s/OM33A86U/pdf/OM33A86U.pdf (accessed
3/29/2021); 2015 Camry, Camry HV Owners Navigation Manual (IM33A90U), at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed 3/29/2021); 2016
Camry through Mar. 2016 Prod. Owners Manual (OM33C34U), at 289, available at
https://www.toyota.com/t3Portal/document/om-s/OM33C34U/pdf/OM33C34U.pdf (accessed 3/29/2021); 2016
Camry from Apr. 2016 Prod. Owners Manual (OM33D37U), at 289, available at
https://www.toyota.com/t3Portal/document/om-s/OM33D37U/pdf/OM33D37U.pdf (Accessed 3/29/2021); 2016
Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 163, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed 3/29/2021); 2017
Camry Owners Manual (OM33C64U), at 289, available at https://www.toyota.com/t3Portal/document/om-
s/OM33C64U/pdf/OM33C64U.pdf (accessed 3/29/2021); 2017 Camry, Camry HV Navigation System Owners
Manual (OM33C67U), at 163, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33C67U/pdf/OM33C67U.pdf (accessed 3/29/2021); 2019 Camry Owner’s Manual (OM06142U), at 75,
available at https://www.toyota.com/t3Portal/document/om-s/OM06142U/pdf/OM06142U.pdf (accessed
3/29/2021); 2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 215,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf (accessed
3/29/2021).
12
   2007 Camry HV Owner’s Manual (OM33749U), at 211, available at
https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021); 2007
Camry HV Navigation Owner’s Manual (OM33679U), at 99, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33679U/pdf/OM33679U.pdf (accessed 3/29/2021); 2008
Camry HV Owner’s Manual (OM33760U), at 213, available at https://www.toyota.com/t3Portal/document/om-
s/OM33760U/pdf/OM33760U.pdf (accessed 3/29/2021); 2008 Camry HV Navigation Owner’s Manual
(OM33761U), at 127, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33761U/pdf/OM33761U.pdf (accessed 3/29/2021); 2009 Camry HV Owner’s Manual (OM33788U), at 213,
available at https://www.toyota.com/t3Portal/document/om-s/OM33788U/pdf/OM33788U.pdf (accessed
3/29/2021); 2009 Camry HV Navigation Owners Manual (OM33789U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed 3/29/2021); 2010
Camry HV Owners Manual (OM33841U), at 279, available at https://www.toyota.com/t3Portal/document/om-
s/OM33841U/pdf/OM33841U.pdf (accessed 3/29/2021); 2010 Camry HV Navigation Owner’s Manual
(OM33804U), at 120, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33804U/pdf/OM33804U.pdf (accessed 3/29/2021); 2011 Camry HV Owner’s Manual (OM33898U), at 258,
available at https://www.toyota.com/t3Portal/document/om-s/OM33898U/pdf/OM33898U.pdf (accessed
3/29/2021); 2011 Camry HV Navigation Owners Manual (OM33850U), at 120, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33850U/pdf/OM33850U.pdf (accessed 3/29/2021); 2012
Camry HV Owners Manual (OM33A28U), at 326, available at https://www.toyota.com/t3Portal/document/om-
s/OM33A28U/pdf/OM33A28U.pdf (accessed 3/29/2021); 2012 Camry HV Owners Manual (OM33A41U), at 326,
available at https://www.toyota.com/t3Portal/document/om-s/OM33A41U/pdf/OM33A41U.pdf (accessed
3/29/2021); 2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed 3/29/2021); 2013
Camry HV Owners Manual (OM33A34U), at 338, available at https://www.toyota.com/t3Portal/document/om-
s/OM33A34U/pdf/OM33A34U.pdf (accessed 3/30/2021); 2013 Camry, Camry HV Owners Navigation Manual
(OM33A36U), at 122, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33A36U/pdf/OM33A36U.pdf ((accessed 3/29/2021); 2014 Camry HV from Dec. 2013 Prod. Owners Manual
(OM33A83U), at 312, available at https://www.toyota.com/t3Portal/document/om-
s/OM33A83U/pdf/OM33A83U.pdf (accessed 3/29/2021); 2014 Camry HV through Nov. 2013 Prod. Owners


                                                  7
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 10 of 57 Page ID #10




                       Toyota Highlander13

                       Toyota Highlander, HV14


Manual (OM33828U), at 338, available at https://www.toyota.com/t3Portal/document/om-
s/OM33B28U/pdf/OM33B28U.pdf (accessed 3/29/2021); 2014 Camry, Camry HV from Dec. 2013 Prod. Owners
Navigation Manual (OM33A80U), at 159, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33A80U/pdf/OM33A80U.pdf (accessed 3/29/2021); 2015 Camry HV Owners Manual (OM33A87U), at 296,
available at https://www.toyota.com/t3Portal/document/om-s/OM33A87U/pdf/OM33A87U.pdf (accessed
3/29/2021); 2015 Camry, Camry HV Owners Navigation Manual (IM33A90U), at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed 3/29/2021); 2016
Camry HV Owners Manual (OM33C35U), at 297, available at https://www.toyota.com/t3Portal/document/om-
s/OM33C35U/pdf/OM33C35U.pdf (accessed 3/29/2021); 2016 Camry HV Owners Manuals (OM33D38U), at 297,
available at https://www.toyota.com/t3Portal/document/om-s/OM33D38U/pdf/OM33D38U.pdf (accessed
3/29/2021); 2016 Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 163, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed 3/29/2021); 2017
Camry HV Owners Manual (OM33C65U), at 297, available at https://www.toyota.com/t3Portal/document/om-
s/OM33C65U/pdf/OM33C65U.pdf (accessed 3/29/2021); 2017 Camry, Camry HV Navigation System Owners
Manual (OM33C67U), at 163, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM33C67U/pdf/OM33C67U.pdf (accessed 3/29/2021); 2019 Camry HV Owner’s Manual (OM06143U), at 76,
available at https://www.toyota.com/t3Portal/document/om-s/OM06143U/pdf/OM06143U.pdf (accessed
3/29/2021); 2019 Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 215,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf (accessed
3/29/2021).
13
   2008 Toyota Highlander Owner’s Manual (OM48690U), at 324, available at
https://www.toyota.com/t3Portal/document/om-s/OM48690U/pdf/OM48690U.pdf. (accessed 6/12/19); 2008 Toyota
Highlander Owner’s Manual (OM48851U), at 325, available at https://www.toyota.com/t3Portal/document/om-
s/OM48851U/pdf/OM48851U.pdf (accessed 7/10/19); 2009 Toyota Highlander Owner’s Manual, at 342, available
at https://www.toyota.com/t3Portal/document/om-s/OM48853U/pdf/OM48853U.pdf (accessed 6/14/19); 2010
Toyota Highlander Owner’s Manual, at 348, available at https://www.toyota.com/t3Portal/document/om-
s/OM48B60U/pdf/OM48B60U.pdf (accessed 6/14/19); 2011 Toyota Highlander Owner’s Manual, at 340, available
at https://www.toyota.com/t3Portal/document/om-s/OM48A73U/pdf/OM48A73U.pdf (accessed 6/14/19); 2012
Toyota Highlander Owner’s Manual, at 363, available at https://www.toyota.com/t3Portal/document/om-
s/OM48A09U/pdf/OM48A09U.pdf (accessed 6/14/19); 2013 Toyota Highlander Owner’s Manual, at 373, available
at https://www.toyota.com/t3Portal/document/om-s/OM48A38U/pdf/OM48A38U.pdf (accessed 6/14/19); 2014
Toyota Highlander Owner’s Manual, at 384, available at https://www.toyota.com/t3Portal/document/om-
s/OM48A12U/pdf/OM48A12U.pdf (accessed 6/14/19); 2015 Toyota Highlander Owner’s Manual, at 384, available
at https://www.toyota.com/t3Portal/document/om-s/OM48E98U/pdf/OM48E98U.pdf (accessed 6/14/19); 2016
Toyota Highlander Owner’s Manual, at 386, available at https://www.toyota.com/t3Portal/document/om-
s/OM48F09U/pdf/OM48F09U.pdf (accessed 6/14/19); 2017 Toyota Highlander Owner’s Manual, at 397, available
at https://www.toyota.com/t3Portal/document/om-s/OM0E017U/pdf/OM0E017U.pdf (accessed 6/14/19); 2018
Toyota Highlander Owner’s Manual, at 397, available at https://www.toyota.com/t3Portal/document/om-
s/OM0E031U/pdf/OM0E031U.pdf (accessed 6/14/19); 2019 Toyota Highlander Owner’s Manual, at 403, available
at https://www.toyota.com/t3Portal/document/om-s/OM0E047U/pdf/OM0E047U.pdf (accessed 6/14/19).
14
   2008 Toyota Highlander HV Owner’s Manual (OM48694U), at 330, available at
https://www.toyota.com/t3Portal/document/om-s/OM48694U/pdf/OM48694U.pdf (accessed 7/9/19); 2008 Toyota
Highlander HV Owner’s Manual (OM48852U), at 330, available at https://www.toyota.com/t3Portal/document/om-
s/OM48852U/pdf/OM48852U.pdf (accessed 7/9/19); 2009 Toyota Highlander HV Owner’s Manual, at 338,
available at https://www.toyota.com/t3Portal/document/om-s/OM48837U/pdf/OM48837U.pdf (accessed 7/9/19);
2010 Toyota Highlander HV Owner’s Manual, at 340, available at https://www.toyota.com/t3Portal/document/om-
s/OM48A63U/pdf/OM48A63U.pdf (accessed 7/9/19); 2011 Toyota Highlander HV Owner’s Manual, at 352,
available at https://www.toyota.com/t3Portal/document/om-s/OM48A67U/pdf/OM48A67U.pdf (accessed 7/9/19);
2012 Toyota Highlander HV Owner’s Manual, at 368, available at https://www.toyota.com/t3Portal/document/om-
s/OM48A10U/pdf/OM48A10U.pdf (accessed 7/9/19); 2013 Toyota Highlander HV Owner’s Manual, at 376,


                                                    8
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 11 of 57 Page ID #11




                        Toyota Prius15

                        Toyota Prius V16

                        Toyota Sequoia17


available at https://www.toyota.com/t3Portal/document/om-s/OM48A24U/pdf/OM48A24U.pdf (accessed 7/9/19);
2014 Highlander, Highlander HV Owner’s Navigation Manual, at 221, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed 7/9/19); 2015
Toyota Highlander, Highlander HV Owner’s Manual, at 221, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48F03U/pdf/OM48F03U.pdf (accessed 7/9/19); 2016
Toyota Highlander Owner’s Manual, at 386, available at https://www.toyota.com/t3Portal/document/om-
s/OM48F09U/pdf/OM48F09U.pdf (accessed 7/9/19); 2017 Toyota Highlander HV Owner’s Manual, at 395,
available at https://www.toyota.com/t3Portal/document/om-s/OM0E018U/pdf/OM0E018U.pdf (accessed 7/9/19);
2018 Toyota Highlander HV Owner’s Manual, at 395, available at https://www.toyota.com/t3Portal/document/om-
s/OM0E032U/pdf/OM0E032U.pdf (accessed 7/9/19); 2019 Highlander HV Owner’s Manual, at 401, available at
https://www.toyota.com/t3Portal/document/om-s/OM0E048U/pdf/OM0E048U.pdf (accessed 7/9/19).
15
   2007 Toyota Prius Owner’s Manual, at 171, available at https://www.toyota.com/t3Portal/document/om-
s/OM47568U/pdf/OM47568U.pdf (accessed 7/9/19); 2008 Toyota Prius Owner’s Manual, at 272, available at
https://www.toyota.com/t3Portal/document/om-s/OM47613U/pdf/OM47613U.pdf (accessed 7/9/19); 2009 Toyota
Prius Owner’s Manual, at 269, available at https://www.toyota.com/t3Portal/document/om-
s/OM47614U/pdf/OM47614U.pdf (accessed 7/9/19); 2010 Toyota Prius Owner’s Manual, at 326, available at
https://www.toyota.com/t3Portal/document/om-s/OM47668U/pdf/OM47668U.pdf (accessed 7/9/19); 2011 Toyota
Prius Owner’s Manual, at 337, available at https://www.toyota.com/t3Portal/document/om-
s/OM47685U/pdf/OM47685U.pdf (accessed 7/9/19); 2012 Toyota Prius Navigation Owner’s Manual, at 134,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM47719U/pdf/OM47719U.pdf (accessed
7/9/19); 2013 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47805U/pdf/OM47805U.pdf (accessed 7/9/19); 2014
Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47858U/pdf/OM47858U.pdf (accessed 7/9/19); 2015
Toyota Prius/Prius PHV Owner’s Navigation Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47A72U/pdf/OM47A72U.pdf (accessed 7/9/19); 2016
Toyota Prius Owner’s Manual, at 470, available at https://www.toyota.com/t3Portal/document/om-
s/OM47A29U/pdf/OM47A29U.pdf (accessed 7/9/19); 2017 Toyota Prius Owner’s Manual, at 468, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B54U/pdf/OM47B54U.pdf (accessed 7/9/19); 2018 Toyota
Prius Owner’s Manual, at 474, available at https://www.toyota.com/t3Portal/document/om-
s/OM47B89U/pdf/OM47B89U.pdf (accessed 7/9/19); 2019 Toyota Prius Owner’s Manual, at 484, available at
https://www.toyota.com/t3Portal/document/om-s/OM47C35U/pdf/OM47C35U.pdf (accessed 7/9/19).
16
   2012 Toyota Prius V Navigation Owner’s Manual, at 132, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47675U/pdf/OM47675U.pdf (accessed 7/9/19); 2013
Toyota Prius V Owner’s Navigation Manual, at 132, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47828U/pdf/OM47828U.pdf (accessed 7/9/19); 2014
Toyota Prius V Owner’s Navigation Manual at 132, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM47847U/pdf/OM47847U.pdf (accessed 7/9/19); 2015 Toyota Prius V Owner’s Manual, at 321, available at
https://www.toyota.com/t3Portal/document/om-s/OM47887U/pdf/OM47887U.pdf (accessed 7/9/19); 2016 Toyota
Prius V Owner’s Manual, at 323, available at https://www.toyota.com/t3Portal/document/om-
s/OM47B12U/pdf/OM47B12U.pdf (accessed 7/9/19); 2017 Toyota Prius V Owner’s Manual, at 323, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B23U/pdf/OM47B23U.pdf (accessed 7/9/19).
17
   2008 Toyota Sequoia Owner’s Manual, at 329, available at https://www.toyota.com/t3Portal/document/om-
s/OM34478U/pdf/OM34478U.pdf (accessed 7/9/19); 2009 Toyota Sequoia Owner’s Manual, at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM34471U/pdf/OM34471U.pdf (accessed 7/9/19); 2010 Toyota
Sequoia Owner’s Manual (OM34496U), at 336, available at https://www.toyota.com/t3Portal/document/om-
s/OM34496U/pdf/OM34496U.pdf (accessed 7/9/19); 2010 Toyota Sequoia Owner’s Manual (OM34501U), at 338,


                                                     9
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 12 of 57 Page ID #12




                      Toyota Sienna18

                      Toyota Tacoma19


available at https://www.toyota.com/t3Portal/document/om-s/OM34501U/pdf/OM34501U.pdf (accessed 7/9/19);
2011 Toyota Sequoia Owner’s Manual (OM34453U), at 399, available at
https://www.toyota.com/t3Portal/document/om-s/OM34453U/pdf/OM34453U.pdf (accessed 7/9/19); 2011 Toyota
Sequoia Owner’s Manual (OM34523U), at 399, available at https://www.toyota.com/t3Portal/document/om-
s/OM34523U/pdf/OM34523U.pdf (accessed 7/9/19); 2012 Toyota Sequoia Owner’s Manual, at 419, available at
https://www.toyota.com/t3Portal/document/om-s/OM34518U/pdf/OM34518U.pdf (accessed 7/9/19); 2013 Toyota
Sequoia Owner’s Manual (OM34441U), at 448, available at https://www.toyota.com/t3Portal/document/om-
s/OM34441U/pdf/OM34441U.pdf (accessed 7/9/19); 2013 Toyota Sequoia Owner’s Manual (OM34450U), at 448,
available at https://www.toyota.com/t3Portal/document/om-s/OM34450U/pdf/OM34450U.pdf (accessed 7/9/19);
2014 Toyota Sequoia Owner’s Manual, at 380, available at https://www.toyota.com/t3Portal/document/om-
s/OM34540U/pdf/OM34540U.pdf (accessed 7/9/19); 2015 Toyota Sequoia through Oct. 2014 Prod. Owner’s
Manual (OM34549U), at 378, available at https://www.toyota.com/t3Portal/document/om-
s/OM34549U/pdf/OM34549U.pdf (accessed 7/9/19); 2015 Toyota Sequoia from Nov. 2014 Prod. Sequoia Owner’s
Manual (OM34565U), at 378, available at https://www.toyota.com/t3Portal/document/om-
s/OM34565U/pdf/OM34565U.pdf (accessed 7/9/19); 2016 Toyota Sequoia Owner’s Navigation Manual, at 185,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM34578U/pdf/OM34578U.pdf (accessed
7/9/19); 2017 Toyota Sequoia Navigation System Owner’s Manual, at 185, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34601U/pdf/OM34601U.pdf (accessed 7/9/19); 2018
Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C007U/pdf/OM0C007U.pdf (accessed 7/9/19); 2019
Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C015U/pdf/OM0C015U.pdf (accessed 7/9/19).
18
   2007 Toyota Sienna Navigation Owner’s Manual, at 99, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45439U/pdf/OM45439U.pdf (accessed 7/8/19); 2008
Toyota Sienna Owner’s Manual, at 317, available at https://www.toyota.com/t3Portal/document/om-
s/OM45455U/pdf/OM45455U.pdf (accessed 7/8/19); 2009 Toyota Sienna Owner’s Manual, at 327, available at
https://www.toyota.com/t3Portal/document/om-s/OM45452U/pdf/OM45452U.pdf (accessed 7/8/19); 2010 Toyota
Sienna Owner’s Manual, at 327, available at https://www.toyota.com/t3Portal/document/om-
s/OM45462U/pdf/OM45462U.pdf (accessed 7/8/19); 2011 Toyota Sienna Owner’s Manual, at 488, available at
https://www.toyota.com/t3Portal/document/om-s/OM45466U/pdf/OM45466U.pdf (accessed 7/8/19); 2012 Toyota
Sienna Owner’s Manual, at 529, available at https://www.toyota.com/t3Portal/document/om-
s/OM45477U/pdf/OM45477U.pdf (accessed 7/9/18); 2013 Toyota Sienna Owner’s Manual, at 543, available at
https://www.toyota.com/t3Portal/document/om-s/OM45472U/pdf/OM45472U.pdf (accessed 7/9/19); 2014 Toyota
Sienna Owner’s Manual, at 545, available at https://www.toyota.com/t3Portal/document/om-
s/OM45483U/pdf/OM45483U.pdf (accessed 7/9/19); 2015 Toyota Sienna Owner’s Manual, at 366, available at
https://www.toyota.com/t3Portal/document/om-s/OM08001U/pdf/OM08001U.pdf (accessed 7/9/19); 2016 Toyota
Sienna Owner’s Manual, at 367, available at https://www.toyota.com/t3Portal/document/om-
s/OM08013U/pdf/OM08013U.pdf (accessed 7/9/19); 2017 Toyota Sienna Owner’s Manual, at 371, available at
https://www.toyota.com/t3Portal/document/om-s/OM08007U/pdf/OM08007U.pdf (accessed 7/9/19); 2018 Toyota
Sienna Navigation and Multimedia System Owner’s Manual, at 287, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08021U/pdf/OM08021U.pdf (accessed 7/9/19); 2019
Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 293, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08027U/pdf/OM08027U.pdf (accessed 7/9/19).
19
   2009 Toyota Tacoma Owner’s Manual, at 262, available at https://www.toyota.com/t3Portal/document/om-
s/OM35883U/pdf/OM35883U.pdf (accessed 7/9/19); 2010 Toyota Tacoma Owner’s Manual, at 268, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A51U/pdf/OM35A51U.pdf (accessed 7/9/19); 2011 Toyota
Tacoma Owner’s Manual (OM35A58U), at 276, available at https://www.toyota.com/t3Portal/document/om-
s/OM35A34U/pdf/OM35A34U.pdf (accessed 7/9/19); 2011 Toyota Tacoma Owner’s Manual (OM35A58U), at 276,
available at https://www.toyota.com/t3Portal/document/om-s/OM35A58U/pdf/OM35A58U.pdf (accessed 7/9/19);
2012 Toyota Tacoma Owner’s Manual, at 326, available at https://www.toyota.com/t3Portal/document/om-


                                                  10
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 13 of 57 Page ID #13




                       Toyota Tundra20

                       Toyota Yaris21

        19.     Toyota has publicized the supposed hands-free phone capabilities that are

available in its vehicles. For example, on a prior iteration of Toyota Sales’ website from 2019,

under the heading entitled “Local Specials,” there was a webpage with the headline “Drive

Safely with Hands Free In-Car Navigation & Calling” referencing the advantages of hands-free

calling that stated: “Taking your eyes off the road to dial is never a good decision. With hands-


s/OM35A48U/pdf/OM35A48U.pdf (accessed 7/9/19); 2014 Toyota Tacoma Owner’s Manual, at 314, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A38U/pdf/OM35A38U.pdf (accessed 7/9/19); 2015 Toyota
Tacoma through Oct. 2014 Prod. Owner’s Manual (OM04001U), at 305, available at
https://www.toyota.com/t3Portal/document/om-s/OM04001U/pdf/OM04001U.pdf (accessed 7/9/19); 2015 Toyota
Tacoma from Nov. 2014 Prod. Owner’s Manual (OM04009U), at 305, available at
https://www.toyota.com/t3Portal/document/om-s/OM04009U/pdf/OM04009U.pdf (accessed 7/9/19); 2016 Toyota
Tacoma Owner’s Manual, at 329, available at https://www.toyota.com/t3Portal/document/om-
s/OM04005U/pdf/OM04005U.pdf (accessed 7/9/19); 2017 Toyota Tacoma Owner’s Manual, at 333, available at
https://www.toyota.com/t3Portal/document/om-s/OM04013U/pdf/OM04013U.pdf (accessed 7/9/19); 2018 Toyota
Tacoma Owner’s Manual, at 386, available at https://www.toyota.com/t3Portal/document/om-
s/OM04017U/pdf/OM04017U.pdf (accessed 7/9/19); 2019 Toyota Tacoma Owner’s Manual, at 386, available at
https://www.toyota.com/t3Portal/document/om-s/OM04021U/pdf/OM04021U.pdf (accessed 7/9/19).
20
   2007 Toyota Tundra Owner’s Manual, at 348, available at https://www.toyota.com/t3Portal/document/om-
s/OM34463U/pdf/OM34463U.pdf (accessed 7/9/19); 2008 Toyota Tundra Owner’s Manual, at 351, available at
https://www.toyota.com/t3Portal/document/om-s/OM34477U/pdf/OM34477U.pdf (accessed 7/9/19); 2009 Toyota
Tundra Owner’s Manual, at 360, available at https://www.toyota.com/t3Portal/document/om-
s/OM34474U/pdf/OM34474U.pdf (accessed 7/9/19); 2010 Toyota Tundra Owner’s Manual (OM34516U), at 413,
available at https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf (accessed 7/9/19);
2010 Toyota Tundra Owner’s Manual (OM34495U), at 415, available at
https://www.toyota.com/t3Portal/document/om-s/OM34495U/pdf/OM34495U.pdf (accessed 7/9/19); 2011 Toyota
Tundra Owner’s Manual, at 417, available at https://www.toyota.com/t3Portal/document/om-
s/OM34510U/pdf/OM34510U.pdf (accessed 7/9/19); 2012 Toyota Tundra Owner’s Manual, at 426, available at
https://www.toyota.com/t3Portal/document/om-s/OM34525U/pdf/OM34525U.pdf (accessed 7/9/19); 2013 Toyota
Tundra Owner’s Manual, at 426, available at https://www.toyota.com/t3Portal/document/om-
s/OM34491U/pdf/OM34491U.pdf (accessed 7/9/19); 2014 Toyota Tundra Owner’s Manual, at 296, available at
https://www.toyota.com/t3Portal/document/om-s/OM34534U/pdf/OM34534U.pdf (accessed 7/9/19); 2015 Toyota
Tundra Owner’s Manual, at 296, available at https://www.toyota.com/t3Portal/document/om-
s/OM34556U/pdf/OM34556U.pdf (accessed 7/9/19); 2016 Toyota Tundra Owner’s Manual, at 303, available at
https://www.toyota.com/t3Portal/document/om-s/OM34569U/pdf/OM34569U.pdf (accessed 7/9/19); 2017 Toyota
Tundra Owner’s Manual, at 305, available at https://www.toyota.com/t3Portal/document/om-
s/OM34594U/pdf/OM34594U.pdf (accessed 7/9/19); 2018 Toyota Tundra Owner’s Manual, at 370, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed 7/9/19); 2019 Toyota
Tundra Owner’s Manual, at 370, available at https://www.toyota.com/t3Portal/document/om-
s/OM0C017U/pdf/OM0C017U.pdf (accessed 7/9/19).
21
   2012-2014 Toyota Yaris Hatchback Premium Audio Owners Manual, at 48, available at
https://www.toyota.com/t3Portal/document/omnav-s/OMTADG0261D/pdf/T-ADG-0261-D.pdf (accessed 7/11/19);
2019 Toyota Yaris Sedan Owner’s Manual, at 373, available at https://www.toyota.com/t3Portal/document/om-
s/OM99S50z/pdf/OM99S50z.pdf (accessed 7/11/19).


                                                   11
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 14 of 57 Page ID #14




free calling in your car you can say the number or the contact name that you want to connect

with.”22 It further provided: “[Y]ou do not need a smartphone to use Bluetooth hands-free

phone.” Id. Toyota made this same statement on this web page since at least 2015, as shown by

the Internet Archive Wayback Machine.23

        20.      Toyota also has a “Bluetooth Support” webpage, on which it states, “Toyota

multimedia systems work with your smartphone to provide hands-free calling, audio streaming

and more.”24 Toyota has made a similar statement on this webpage since at least 2016, as shown

by the Internet Archive Wayback Machine.25

        21.      While Toyota publicizes the hands-free phone capabilities in its vehicles, many of

its vehicles suffer from the Echo Defect described above due to a defect in their design and/or

manufacturing, which makes it nearly impossible for Plaintiff’s and Class Members’ to use their

hands-free phone systems.

                                Toyota’s Knowledge of the Echo Defect

        22.      Toyota has known about the Echo Defect since at least 2007.

A.      Toyota’s Knowledge of the Echo Defect Evidenced by Statements in Its Owner’s
        Manuals.

        23.      Toyota’s knowledge of the Echo Defect is demonstrated by statements contained

in Toyota’s Owner’s Manuals and Navigation Owner’s Manuals. Toyota could not have made

the below statements in its Owner’s Manuals and Navigation Owner’s Manuals relating to the

existence of an echo if it did not know about the Echo Defect at the time the Owner’s Manuals

and Navigation Owner’s Manuals were published.



22
   https://www.toyota.com/car-tips/drive-safe-hands-free-in-car-navigation-calling (accessed 6/6/19).
23
   See, e.g., https://web.archive.org/web/20151218030339/https:/www.toyota.com/car-tips/drive-safe-hands-free-in-
car-navigation-calling (accessed 3/18/21).
24
   https://www.toyota.com/connect/ (accessed 3/18/21), (italics in original).
25
   See, e.g., https://web.archive.org/web/20160802225037/https://www.toyota.com/connect/ (accessed 3/18/21).


                                                       12
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 15 of 57 Page ID #15




        24.     As shown by the following review of Toyota’s Owner’s Manuals for the Class

Vehicles, Toyota has acknowledged that there is an echo in calls made with its hands-free phone

system in Highlanders since 2008.

        25.     For example, the 2008 Toyota Highlander Owner’s Manual has a section entitled,

“Using the hands-free phone system (for cellular phone)/Hands-free phone system (for cellular

phone) features,” and a subsection entitled, “when using the hands-free system.” In that

subsection there is a bullet point, in which Toyota states: “If the received call volume is overly

loud, an echo may be heard.”26 In the same section under a subsection entitled, “When talking

on the phone,” Toyota states, “Keep the volume of the receiving voice down. Otherwise, voice

echo will increase.”27 Because Toyota states that “voice echo will increase,” rather than “voice

echo will occur,” Toyota acknowledges that voice echo is inherent in the system.

        26.     Similarly, the 2008 Highlander Navigation Owner’s Manual has a section entitled,

“Other Functions.” A box in that section labeled “Information” contains a bullet point that

states: “Keep the volume of receiving voice down. Otherwise, echo is coming up. When you

talk on the phone, speak clearly towards the microphone.”28

        27.     Both the 2009 and 2010 Highlander Owner’s Manuals and Highlander Navigation

Owner’s Manuals contain the same statements as the ones quoted above from the 2008 Owner’s

Manual.29




26
   2008 Highlander Owner’s Manual (OM48690U), at 324; 2008 Highlander Owner’s Manual (OM48851U), at 325.
27
   2008 Highlander Owner’s Manual (OM48690U), at 339; 2008 Highlander Owner’s Manual (OM48851U), at 339.
28
   2008 Highlander Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48695U/pdf/OM48695U.pdf (accessed 6/12/19).
29
   2009 Highlander Owner’s Manual at 342, 346; 2009 Highlander Navigation Owner’s Manual, at 108, available
at https://www.toyota.com/t3Portal/document/omnav-s/OM48838U/pdf/OM48838U.pdf. (accessed 6/12/19); 2010
Highlander Owner’s Manual, at 348, 362; 2010 Highlander Owner’s Navigation Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A61U/pdf/OM48A61U.pdf (accessed 6/12/19).


                                                    13
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 16 of 57 Page ID #16




        28.      The 2011 Highlander Owner’s Manual only contains the second of the two

statements from 2008, and changes the words “receiving voice” to “incoming voice,” so that it

states: “Keep the volume of the incoming voice down. Otherwise, voice echo will increase.”30

The 2011 Highlander Navigation Owner’s Manual has no change from the above language in the

2008 Highlander Navigation Owner’s Manual.31

        29.      The 2012 Highlander Owner’s Manual and 2012 Highlander Navigation Owner’s

Manual contain the same language set forth above from the 2011 Manuals32, as do the 2013

Highlander Owner’s Manual and 2013 Highlander Navigation Owner’s Manual.33

        30.      The 2014 Highlander Owner’s Manual contains a section entitled “Bluetooth” and

a subsection entitled, “When using the hands-free system.” There, Toyota states: “If the received

call volume is overly loud, an echo may be heard.”34 The 2014 Highlander Owner’s Navigation

Manual has a section entitled, “Phone Operation (Hands-Free System for Cellular Phones),” that

states: “Keep call volume down. Otherwise, the other party’s voice may be audible outside the

vehicle and voice echo may increase. When talking on the phone, speak clearly towards the

microphone.”35 Again, this is an acknowledgement that voice echo is inherent in the system.




30
   2011 Highlander Owner’s Manual, at 356.
31
   2011 Highlander Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A75U/pdf/OM48A75U.pdf (accessed 6/13/19).
32
   2012 Highlander Owner’s Manual, at 379; 2012 Highlander Navigation Owner’s Manual at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48D02U/pdf/OM48D02U.pdf (accessed 6/13/19).
33
   2013 Highlander Owner’s Manual, at 389; 2013 Highlander Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A37U/pdf/OM48A37U.pdf (accessed 6/13/19).
34
   2014 Highlander Owner’s Manual, at 412.
35
   2014 Highlander, Highlander HV Owner’s Navigation Manual, at 223, available
athttps://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed 6/13/19).


                                                     14
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 17 of 57 Page ID #17




        31.     The language in the 2015-2019 Highlander Owner’s Manuals and Highlander

Navigation Owner’s Manuals is the same as the language set forth above from the respective

manuals for 2014.36

        32.     Toyota also acknowledges that there is an echo in calls made with its hands-free

phone system in many of the Owner’s Manuals and/or Navigation Owner’s Manuals for the other

Class Vehicles identified above. These admissions are set forth below.

        33.     Toyota 4Runner.

                        2007 - 2013 Navigation Owner’s Manuals: “Keep the volume of receiving

                         voice down. Otherwise, echo is coming up.”37

                        2014 - 2019 Navigation Owner’s Manuals: “Keep call volume down.

                         Otherwise, the other party’s voice may be audible outside the vehicle and

                         voice echo may increase.”38


36
   2015 Highlander Owner’s Manual, at 412; 2015 Highlander, Highlander HV Owner’s Navigation Manual, at 223,
available athttps://www.toyota.com/t3Portal/document/omnav-s/OM48F03U/pdf/OM48F03U.pdf (accessed
6/13/19); 2016 Highlander Owner’s Manual, at 414; 2016 Highlander, Highlander HV Owner’s Navigation Manual,
at 225, available at https://www.toyota.com/t3Portal/document/omnav-s/OM48F13U/pdf/OM48F13U.pdf (accessed
6/13/19); 2017 Highlander Owner’s Manual, at 425; 2017 Highlander, Highlander HV Navigation System Owner’s
Manual, at 263; 2018 Highlander Owner’s Manual, at 425; 2018 Highlander, Highlander HV Navigation System
Owner’s Manual, at 263, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM0E034U/pdf/OM0E034U.pdf (accessed 6/13/19); 2019 Highlander Owner’s Manual, at 431; 2019 Highlander,
Highlander HV Navigation System Owner’s Manual, at 263, available
athttps://www.toyota.com/t3Portal/document/omnav-s/OM0E050U/pdf/OM0E050U.pdf (accessed 6/13/19).
37
   2007 Toyota 4Runner Navigation Owner’s Manual, at 100, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35868U/pdf/OM35868U.pdf (accessed 7/10/19); 2008
Toyota 4Runner Navigation Owner’s Manual, at 125, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35895U/pdf/OM35895U.pdf (accessed 7/10/19); 2009
Toyota 4Runner Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A04U/pdf/OM35A04U.pdf (accessed 7/10/19); 2010
Toyota 4Runner Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A16U/pdf/OM35A16U.pdf (accessed 7/10/19); 2011
Toyota 4Runner Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A56U/pdf/OM35A56U.pdf (accessed 7/10/19); 2012
Toyota 4Runner Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A57U/pdf/OM35A57U.pdf (accessed 7/10/19); 2013
Toyota 4Runner Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A79U/pdf/OM35A79U.pdf (accessed 7/10/19).
38
   2014 Toyota 4Runner Navigation Owner’s Manual, at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A86U/pdf/OM35A86U.pdf (accessed 7/10/19); 2015


                                                    15
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 18 of 57 Page ID #18




                       2010 - 2013 Owner’s Manuals: “Keep the volume of the incoming voice

                        down. Otherwise, voice echo will increase.”39

        34.     Toyota Avalon/Avalon HV.

                       2008 - 2012 Owner’s Manuals: “Keep the volume of the receiving voice

                        down. Otherwise, voice echo will increase.”40

                       2011 Navigation Owner’s Manual: “Keep the volume of receiving voice

                        down. Otherwise, an echo will be heard.”41

                       2013 - 2019 Owner’s Navigation Manuals (Avalon/Avalon HV): “Keep

                        call volume down. Otherwise, the other party’s voice may be audible

                        outside the vehicle and voice echo may increase.”42



Toyota 4Runner Navigation Owner’s Manual, at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B19U/pdf/OM35B19U.pdf (accessed 7/10/19); 2016
Toyota 4Runner Navigation Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B26U/pdf/OM35B26U.pdf (accessed 7/10/19); 2017
Toyota 4Runner Navigation Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B38U/pdf/OM35B38U.pdf (accessed 7/10/19); 2018
Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B47U/pdf/OM35B47U.pdf (accessed 7/10/19); 2019
Toyota 4Runner Navigation and Multimedia System Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35B49U/pdf/OM35B49U.pdf (accessed 7/10/19).
39
   2010 Toyota 4Runner Owner’s Manual, at 395, available at https://www.toyota.com/t3Portal/document/om-
s/OM35A36U/pdf/OM35A36U.pdf (accessed 7/10/19); 2011 Toyota 4Runner Owner’s Manual, at 395, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A52U/pdf/OM35A52U.pdf (accessed 7/10/19); 2012 Toyota
4Runner Owner’s Manual, at 420, available at https://www.toyota.com/t3Portal/document/om-
s/OM35819U/pdf/OM35819U.pdf (accessed 7/10/19); 2013 Toyota 4Runner Owner’s Manual, at 423, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A22U/pdf/OM35A22U.pdf (accessed 7/10/19).
40
   2008 Toyota Avalon Owner’s Manual, at 235, available at https://www.toyota.com/t3Portal/document/om-
s/OM41433U/pdf/OM41433U.pdf (accessed 7/9/19); 2009 Toyota Avalon Owner’s Manual, at 249, available at
https://www.toyota.com/t3Portal/document/om-s/OM41430U/pdf/OM41430U.pdf (accessed 7/9/19); 2010 Toyota
Avalon Owner’s Manual, at 258, available at https://www.toyota.com/t3Portal/document/om-
s/OM41437U/pdf/OM41437U.pdf (accessed 7/9/19); 2011 Toyota Avalon Owner’s Manual, at 312, available at
https://www.toyota.com/t3Portal/document/om-s/OM41434U/pdf/OM41434U.pdf (accessed 7/9/19); 2012 Toyota
Avalon Owner’s Manual, at 324, available at https://www.toyota.com/t3Portal/document/om-
s/OM41445U/pdf/OM41445U.pdf (accessed 7/9/19).
41
   2011 Toyota Avalon Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41436U/pdf/OM41436U.pdf (accessed 7/9/19).
42
   2013 Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41444U/pdf/OM41444U.pdf (accessed 7/9/19); 2014
Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41455U/pdf/OM41455U.pdf (accessed 7/9/19); 2015


                                                  16
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 19 of 57 Page ID #19




        35.     Toyota Camry.

                       2007 Owner’s Manual: “Keep the volume of the receiving voice down.

                        Otherwise, echo is coming up.”43

                       2008 – 2011 Owner’s Manuals: “Keep the volume of the received voice

                        down. Otherwise, voice echo will increase.”44

                       2014 – 2017 Owner’s Manuals: “If the received call volume is overly

                        loud, an echo may be heard.”45

                       2007 – 2011 Navigation Owner’s Manuals: “Keep the volume of receiving

                        voice down. Otherwise, echo is coming up.”46


Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 175, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM41459U/pdf/OM41459U.pdf (accessed 7/9/19); 2016
Toyota Avalon, Avalon HV Owner’s Navigation Manual, at 177, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07003U/pdf/OM07003U.pdf (accessed 7/9/19); 2017
Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 177, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07009U/pdf/OM07009U.pdf (accessed 7/9/19); 2018
Toyota Avalon, Avalon HV Navigation System Owner’s Manual, at 177, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07012U/pdf/OM07012U.pdf (accessed 7/9/19); 2019
Toyota Avalon, Avalon HV Navigation and Multimedia System Owner’s Manual, at 197, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM07006U/pdf/OM07006U.pdf (accessed 7/9/19).
43
   2007 Camry Owner’s Manual (OM33748U), at 244, available at https://www.toyota.com/t3Portal/document/om-
s/OM33748U/pdf/OM33748U.pdf (accessed 3/29/2021).
44
   2008 Camry Owner’s Manual (OM33751U), at 247, available at https://www.toyota.com/t3Portal/document/om-
s/OM33751U/pdf/OM33751U.pdf (accessed 3/29/2021); 2009 Camry Owners Manual (OM33780U), at 247,
available at https://www.toyota.com/t3Portal/document/om-s/OM33780U/pdf/OM33780U.pdf (accessed
3/29/2021); 2010 Camry Owners Manual (OM33840U), at 295, available at
https://www.toyota.com/t3Portal/document/om-s/OM33840U/pdf/OM33840U.pdf (accessed 3/29/2021); 2011
Camry Owners Manual (OM33897U), at 300, available at https://www.toyota.com/t3Portal/document/om-
s/OM33897U/pdf/OM33897U.pdf (accessed 3/29/2021).
45
   2014 Camry from Dec. 2013 Prod. Owners Manual (OM33A82U), at 352, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A82U/pdf/OM33A82U.pdf (accessed 3/29/2021); 2015
Camry Owners Manual (IM33A86U), at 316, available at https://www.toyota.com/t3Portal/document/om-
s/OM33A86U/pdf/OM33A86U.pdf (accessed 3/29/2021); 2016 Camry through Mar. 2016 Prod. Owners Manual
(OM33C34U), at 315, available at https://www.toyota.com/t3Portal/document/om-
s/OM33C34U/pdf/OM33C34U.pdf (accessed 3/29/2021); 2017 Camry Owners Manual (OM33C64U), at 315,
available at https://www.toyota.com/t3Portal/document/om-s/OM33C64U/pdf/OM33C64U.pdf (accessed
3/29/2021).
46
   2007 Camry Navigation Owner’s Manual (OM33673U), at 100, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33673U/pdf/OM33673U.pdf (accessed 3/29/2021); 2008
Camry Navigation Owner’s Manual (OM33752U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33752U/pdf/OM33752U.pdf (accessed 3/29/2021); 2009
Camry Navigation Owners Manual (OM33784U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33784U/pdf/OM33784U.pdf (accessed 3/29/2021); 2010


                                                    17
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 20 of 57 Page ID #20




                      2012 – 2013; 2015 – 2017; 2019 Navigation Owner’s Manuals: “Keep call

                       volume down. Otherwise, the other party’s voice may be audible outside

                       the vehicle and voice echo may increase.”47

                      2014 Navigation Owner’s Manual: “If the received call volume is overly

                       loud, an echo may be heard.”48

       36.     Toyota Camry HV.

                      2007 Owner’s Manual: “Keep the volume of receiving voice down.

                       Otherwise, echo is coming up.”49

                      2008 – 2011 Owner’s Manuals: “Keep the volume of the received voice

                       down. Otherwise, voice echo will increase.”50




Camry Navigation Owner’s Manual (OM33795U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33795U/pdf/OM33795U.pdf (accessed 3/29/2021); 2011
Camry Navigation Owners Manual (OM33849U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33849U/pdf/OM33849U.pdf (accessed 3/29/2021).
47
   2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed 3/29/2021); 2013
Camry, Camry HV Owners Navigation Manual (OM33A36U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed 3/29/2021); 2014
Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf (accessed 3/29/2021); 2016
Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 165, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed 3/29/2021); 2017
Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 165, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed 3/29/2021); 2019
Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 207, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf (accessed 3/29/2021).
48
   2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf (accessed 3/29/2021).
49
   2007 Camry HV Owner’s Manual (OM33749U), at 239, available at
https://www.toyota.com/t3Portal/document/om-s/OM33749U/pdf/OM33749U.pdf (accessed 3/29/2021).
50
   2008 Camry HV Owner’s Manual (OM33760U), at 227, available at
https://www.toyota.com/t3Portal/document/om-s/OM33760U/pdf/OM33760U.pdf (accessed 3/29/2021); 2009
Camry HV Owner’s Manual (OM33788U), at 227, available at https://www.toyota.com/t3Portal/document/om-
s/OM33788U/pdf/OM33788U.pdf (accessed 3/29/2021); 2010 Camry HV Owners Manual (OM33841U), at 272,
available at https://www.toyota.com/t3Portal/document/om-s/OM33841U/pdf/OM33841U.pdf (accessed
3/29/2021); 2011 Camry HV Owner’s Manual (OM33898U), at 273, available at
https://www.toyota.com/t3Portal/document/om-s/OM33898U/pdf/OM33898U.pdf (accessed 3/29/2021).


                                                  18
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 21 of 57 Page ID #21




                      2014 – 2017 Owner’s Manuals: “If the received call volume is overly

                       loud, an echo may be heard.”51

                      2007 – 2011 Navigation Owner’s Manuals: “Keep the volume of receiving

                       voice down. Otherwise, echo is coming up.”52

                      2012 – 2013, 2015 – 2017, 2019 Navigation Owner’s Manuals: “Keep call

                       volume down. Otherwise, the other party’s voice may be audible outside

                       the vehicle and voice echo may increase.”53




51
   2014 Camry HV from Dec. 2013 Prod. Owners Manual (OM33A83U), at 346, available at
https://www.toyota.com/t3Portal/document/om-s/OM33A83U/pdf/OM33A83U.pdf (accessed 3/29/2021); 2015
Camry HV Owners Manual (OM33A87U), at 322, available at https://www.toyota.com/t3Portal/document/om-
s/OM33A87U/pdf/OM33A87U.pdf (accessed 3/29/2021); 2016 Camry HV Owners Manual (OM33C35U), at 323,
available at https://www.toyota.com/t3Portal/document/om-s/OM33C35U/pdf/OM33C35U.pdf (accessed
3/29/2021); 2016 Camry HV Owners Manuals (OM33D38U), at 323, available at
https://www.toyota.com/t3Portal/document/om-s/OM33D38U/pdf/OM33D38U.pdf (accessed 3/29/2021); 2017
Camry HV Owners Manual (OM33C65U), at 323, available at https://www.toyota.com/t3Portal/document/om-
s/OM33C65U/pdf/OM33C65U.pdf (accessed 3/29/2021).
52
   2007 Camry HV Navigation Owner’s Manual (OM33679U), at 100, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33679U/pdf/OM33679U.pdf (accessed 3/29/2021); 2008
Camry HV Navigation Owner’s Manual (OM33761U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33761U/pdf/OM33761U.pdf (accessed 3/29/2021); 2009
Camry HV Navigation Owners Manual (OM33789U), at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33789U/pdf/OM33789U.pdf (accessed 3/29/2021); 2010
Camry HV Navigation Owner’s Manual (OM33804U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33804U/pdf/OM33804U.pdf (accessed 3/29/2021); 2011
Camry HV Navigation Owners Manual (OM33850U), at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33850U/pdf/OM33850U.pdf (accessed 3/29/2021).
53
   2012 Camry/Camry HV Navigation Owners Manual (OM33859U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33859U/pdf/OM33859U.pdf (accessed 3/29/2021); 2013
Camry, Camry HV Owners Navigation Manual (OM33A36U), at 123, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A36U/pdf/OM33A36U.pdf ((accessed 3/29/2021); 2015
Camry, Camry HV Owners Navigation Manual (IM33A90U), at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A90U/pdf/OM33A90U.pdf (accessed 3/29/2021); 2016
Camry, Camry HV Navigation Owners Manual (OM33C37U(, at 165, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C37U/pdf/OM33C37U.pdf (accessed 3/29/2021); 2017
Camry, Camry HV Navigation System Owners Manual (OM33C67U), at 165, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33C67U/pdf/OM33C67U.pdf (accessed 3/29/2021); 2019
Camry, Camry HV Navigation and Multimedia System Owner’s Manual (OM06146U), at 207, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM06146U/pdf/OM06146U.pdf (accessed 3/29/2021).


                                                  19
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 22 of 57 Page ID #22




                       2014 Navigation Owner’s Manual: “If the received call volume is overly

                        loud, an echo may be heard.”54

        37.     Toyota Highlander HV.

                       2008 – 2010 and 2017 – 2019 Owner’s Manuals: “If the received call

                        volume is overly loud, an echo may be heard.”55

                       2011 – 2013 Owner’s Manuals: “Keep the volume of the incoming voice

                        down. Otherwise, voice echo will increase.”56

                       2008 – 2013 Owner’s Navigation Manuals: “Keep the volume of receiving

                        voice down. Otherwise, echo is coming up.”57




54
   2014 Camry, Camry HV from Dec. 2013 Prod. Owners Navigation Manual (OM33A80U), at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM33A80U/pdf/OM33A80U.pdf (accessed 3/29/2021).
55
   2008 Toyota Highlander HV Owner’s Manual (OM48694U), at 330, available at
https://www.toyota.com/t3Portal/document/om-s/OM48694U/pdf/OM48694U.pdf (accessed 7/10/19); 2008 Toyota
Highlander HV Owner’s Manual (OM48852U), at 330, available at https://www.toyota.com/t3Portal/document/om-
s/OM48852U/pdf/OM48852U.pdf (accessed 7/10/19); 2009 Toyota Highlander HV Owner’s Manual, at 342,
available at https://www.toyota.com/t3Portal/document/om-s/OM48853U/pdf/OM48853U.pdf (accessed 7/10/19);
2010 Toyota Highlander HV Owner’s Manual, at 340, available at https://www.toyota.com/t3Portal/document/om-
s/OM48A63U/pdf/OM48A63U.pdf (accessed 7/10/19); 2017 Toyota Highlander HV Owner’s Manual, at 423,
available at https://www.toyota.com/t3Portal/document/om-s/OM0E018U/pdf/OM0E018U.pdf (accessed 7/10/19);
2018 Toyota Highlander HV Owner’s Manual, at 423, available at https://www.toyota.com/t3Portal/document/om-
s/OM0E032U/pdf/OM0E032U.pdf (accessed 7/10/19); 2019 Toyota Highlander HV Owner’s Manual, at 429,
available at https://www.toyota.com/t3Portal/document/om-s/OM0E048U/pdf/OM0E048U.pdf (accessed 7/10/19).
56
   2011 Toyota Highlander HV Owner’s Manual, at 368, available at
https://www.toyota.com/t3Portal/document/om-s/OM48A67U/pdf/OM48A67U.pdf (accessed 7/10/19); 2012 Toyota
Highlander HV Owner’s Manual, at 384, available at https://www.toyota.com/t3Portal/document/om-
s/OM48A10U/pdf/OM48A10U.pdf (accessed 7/10/19); 2013 Toyota Highlander HV Owner’s Manual, at 392,
available at https://www.toyota.com/t3Portal/document/om-s/OM48A24U/pdf/OM48A24U.pdf (accessed 7/10/19).
57
   2008 Toyota Highlander HV Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM49698U/pdf/OM49698U.pdf (accessed 7/10/19); 2009
Toyota Highlander HV Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48838U/pdf/OM48838U.pdf (accessed 7/10/19); 2010
Toyota Highlander HV Navigation Owner’s Manual, at 128, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A62U/pdf/OM48A62U.pdf (accessed 7/10/19); 2011
Toyota Highlander HV Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A70U/pdf/OM48A70U.pdf (accessed 7/10/19); 2012
Highlander HV Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48D04U/pdf/OM48D04U.pdf (accessed 7/10/19); 2013
Highlander HV Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A25U/pdf/OM48A25U.pdf (accessed 7/10/19)


                                                    20
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 23 of 57 Page ID #23




                        2014 – 2019 Owner’s Navigation Manuals: “Keep call volume down.

                         Otherwise, the other party’s voice may be audible outside the vehicle and

                         voice echo may increase.”58

        38.      Toyota Prius.

                        2007 Owner’s Manual: “Keep the volume of the receiving voice down.

                         Otherwise, echo is coming up.”59

                        2008 – 2009 and 2016 – 2019 Owner’s Manuals: “If the received call

                         volume is overly loud, an echo may be heard.”60

                        2010 – 2011 Owner’s Manuals: “Keep the volume of the receiving voice

                         down. Otherwise, voice echo will increase.”61




58
   2014 Highlander, Highlander HV Owner’s Navigation Manual, at 223, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48A19U/pdf/OM48A19U.pdf (accessed 7/10/19); 2015
Highlander, Highlander HV Owner’s Navigation Manual, at 223, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48F03U/pdf/OM48F03U.pdf (accessed 7/10/19); 2016
Highlander, Highlander HV Owner’s Navigation Manual, at 225, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM48F13U/pdf/OM48F13U.pdf (accessed 7/10/19); 2017
Highlander, Highlander HV Navigation System Owner’s Manual, at 263, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0E020U/pdf/OM0E020U.pdf (accessed 7/10/19); 2018
Highlander, Highlander HV Navigation and Multimedia System Owner’s Manual, at 263, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0E034U/pdf/OM0E034U.pdf (accessed 7/10/19); 2019
Highlander, Highlander HV Navigation and Multimedia System Owner’s Manual, at 263, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0E050U/pdf/OM0E050U.pdf (accessed 7/10/19).
59
   2007 Toyota Prius Owner’s Manual, at 171, available at https://www.toyota.com/t3Portal/document/om-
s/OM47568U/pdf/OM47568U.pdf (accessed 7/10/19).
60
   2008 Toyota Prius Owner’s Manual, at 272, available at https://www.toyota.com/t3Portal/document/om-
s/OM47613U/pdf/OM47613U.pdf (accessed 7/10/19); 2009 Toyota Prius Owner’s Manual, at 269, available at
https://www.toyota.com/t3Portal/document/om-s/OM47614U/pdf/OM47614U.pdf (accessed 7/10/19); 2016 Toyota
Prius through Feb. 2016 Prod. Owner’s Manual, at 499, available at https://www.toyota.com/t3Portal/document/om-
s/OM47A29U/pdf/OM47A29U.pdf (accessed 7/10/19); 2016 Toyota Prius from Mar. 2016 Prod. Owner’s Manual,
at 499, available at https://www.toyota.com/t3Portal/document/om-s/OM47B39U/pdf/OM47B39U.pdf (accessed
7/10/19); 2017 Toyota Prius Owner’s Manual, at 497, available at https://www.toyota.com/t3Portal/document/om-
s/OM47B54U/pdf/OM47B54U.pdf (accessed 7/10/19); 2018 Toyota Prius Owner’s Manual, at 503, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B89U/pdf/OM47B89U.pdf (accessed 7/10/19); 2019 Toyota
Prius Owner’s Manual, at 513, available at https://www.toyota.com/t3Portal/document/om-
s/OM47C35U/pdf/OM47C35U.pdf (accessed 7/10/19).
61
   2010 Toyota Prius Owner’s Manual, at 343, available at https://www.toyota.com/t3Portal/document/om-
s/OM47668U/pdf/OM47668U.pdf (accessed 7/10/19); 2011 Toyota Prius Owner’s Manual, at 337, available at
https://www.toyota.com/t3Portal/document/om-s/OM47685U/pdf/OM47685U.pdf (accessed 7/10/19).


                                                      21
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 24 of 57 Page ID #24




                        2010 – 2012 Owner’s Navigation Manuals: “Keep the volume of receiving

                         voice down. Otherwise, an echo will be heard and receiving voice can be

                         heard outside of the vehicle.”62

                        2013 – 2019 Owner’s Navigation Manuals: “Keep call volume down.

                         Otherwise, the other party’s voice may be audible outside the vehicle and

                         voice echo may increase.” 63

        39.     Toyota Prius V.

                        2012 Navigation Owner’s Manual: “Keep the volume of receiving voice

                         down. Otherwise, an echo will be heard . . .”64




62
   2010 Toyota Prius Owner’s Navigation Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47605U/pdf/OM47605U.pdf (accessed 7/10/19); 2011
Toyota Prius Navigation Owner’s Manual, at 123, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM47699U/pdf/OM47699U.pdf (accessed 7/10/19); 2012 Toyota Prius Navigation Owner’s Manual, at 136,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM47719U/pdf/OM47719U.pdf (accessed
7/10/19).
63
   2013 Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47805U/pdf/OM47805U.pdf (accessed 7/10/19); 2014
Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47858U/pdf/OM47858U.pdf (accessed 7/10/19); 2015
Toyota Prius/Prius PHV Owner’s Navigation Manual, at 136, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47A72U/pdf/OM47A72U.pdf (accessed 7/10/19); 2016
Toyota Prius Navigation System Owner’s Manual, at 155, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47A41U/pdf/OM47A41U.pdf (accessed 7/10/19); 2017
Toyota Prius Navigation System Owner’s Manual, at 155, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47B62U/pdf/OM47B62U.pdf (accessed 7/10/19); 2018
Toyota Prius Navigation System Owner’s Manual, at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47C01U/pdf/OM47C01U.pdf (accessed 7/10/19); 2019
Toyota Prius Navigation and Multimedia System Owner’s Manual (7 in. Screen), at 157, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47C47U/pdf/OM47C47U.pdf (accessed 7/10/19); 2019
Toyota Prius Navigation and Multimedia System Owner’s Manual (11.6 in. Screen), at 152, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47C48U/pdf/OM47C48U.pdf (accessed 7/10/19).
64
   2012 Toyota Prius V Navigation Owner’s Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47675U/pdf/OM47675U.pdf (accessed 7/10/19)


                                                     22
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 25 of 57 Page ID #25




                       2013 – 2017 Navigation Owner’s Manuals: “Keep call volume down.

                        Otherwise, the other party’s voice may be audible outside the vehicle and

                        voice echo may increase.”65

                       2015 – 2017 Owner’s Manuals: “If the received call volume is overly

                        loud, an echo may be heard.”66

        40.     Toyota Sequoia.

                       2008 – 2009 and 2014 – 2015 Owner’s Manuals: “If the received call

                        volume is overly loud, an echo may be heard.”67

                       2008 – 2013 Owner’s Manuals: “Keep the volume of the received voice

                        down. Otherwise, voice echo will increase.”68


65
   2013 Toyota Prius V Navigation Owner’s Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47828U/pdf/OM47828U.pdf (accessed 7/10/19); 2014
Toyota Prius V Navigation Owner’s Manual, at 134, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47847U/pdf/OM47847U.pdf (accessed 7/10/19); 2015
Toyota Prius V Navigation Owner’s Manual, at 151, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47895U/pdf/OM47895U.pdf (accessed 7/10/19); 2016
Toyota Prius V Navigation Owner’s Manual, at 151, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47B14U/pdf/OM47B14U.pdf (accessed 7/10/19); 2017
Toyota Prius V Navigation Owner’s Manual, at 149, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM47B31U/pdf/OM47B31U.pdf (accessed 7/10/19).
66
   2015 Toyota Prius V Owner’s Manual, at 350, available at https://www.toyota.com/t3Portal/document/om-
s/OM47887U/pdf/OM47887U.pdf (accessed 7/10/19); 2016 Toyota Prius V Owner’s Manual, at 352, available at
https://www.toyota.com/t3Portal/document/om-s/OM47B12U/pdf/OM47B12U.pdf (accessed 7/10/19); 2017 Toyota
Prius V Owner’s Manual, at 352, available at https://www.toyota.com/t3Portal/document/om-
s/OM47B23U/pdf/OM47B23U.pdf (accessed 7/10/19).
67
   2008 Toyota Sequoia Owner’s Manual, at 329, available at https://www.toyota.com/t3Portal/document/om-
s/OM34478U/pdf/OM34478U.pdf (accessed 7/10/19); 2009 Toyota Sequoia Owner’s Manual, at 338, available at
https://www.toyota.com/t3Portal/document/om-s/OM34471U/pdf/OM34471U.pdf (accessed 7/10/19); 2014 Toyota
Sequoia Owner’s Manual, at 372, available at https://www.toyota.com/t3Portal/document/om-
s/OM34540U/pdf/OM34540U.pdf (accessed 7/10/19); 2015 Toyota Sequoia through Oct. 2014 Prod. Owner’s
Manual (OM3459U), at 370, available at https://www.toyota.com/t3Portal/document/om-
s/OM34549U/pdf/OM34549U.pdf (accessed 7/10/19); 2015 Toyota Sequoia from Nov. 2014 Prod. Owner’s Manual
(OM34565U), at 370, https://www.toyota.com/t3Portal/document/om-s/OM34565U/pdf/OM34565U.pdf (accessed
7/10/19).
68
   2008 Toyota Sequoia Owner’s Manual, at 346; 2009 Toyota Sequoia Owner’s Manual, at 355; 2010 Toyota
Sequoia Owner’s Manual (OM34496U), at 403, available at https://www.toyota.com/t3Portal/document/om-
s/OM34496U/pdf/OM34496U.pdf (accessed 7/10/19); 2010 Toyota Sequoia Owner’s Manual (OM34501U), at 405,
available at https://www.toyota.com/t3Portal/document/om-s/OM34501U/pdf/OM34501U.pdf (accessed 7/10/19);
2011 Toyota Sequoia Owner’s Manual (OM34453U), at 415, available at
https://www.toyota.com/t3Portal/document/om-s/OM34453U/pdf/OM34453U.pdf (accessed 7/10/19); 2011 Toyota


                                                  23
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 26 of 57 Page ID #26




                       2008 Navigation Owner’s Manual: “Keep the volume of receiving voice

                        down. Otherwise, echo is coming up.”69

                       2009 Navigation Owner’s Manual: “Keep the volume of receiving voice

                        down. Otherwise, echo is coming up.”70

                       2010 – 2013 Navigation Owner’s Manuals: “Keep the volume of receiving

                        voice down. Otherwise, an echo will be heard . . .”71

                       2014 – 2019 Navigation Owner’s Manuals: “Keep call volume down.

                        Otherwise, the other party’s voice may be audible outside the vehicle and

                        voice echo may increase.”72




Sequoia Owner’s Manual (OM34523U), at 415, available at https://www.toyota.com/t3Portal/document/om-
s/OM34523U/pdf/OM34523U.pdf (accessed 7/10/19); 2012 Toyota Sequoia Owner’s Manual, at 435, available at
https://www.toyota.com/t3Portal/document/om-s/OM34518U/pdf/OM34518U.pdf (accessed 7/10/19); 2013 Toyota
Sequoia Owner’s Manual (OM3441U), at 464, available at https://www.toyota.com/t3Portal/document/om-
s/OM34441U/pdf/OM34441U.pdf (accessed 7/10/19); 2013 Toyota Sequoia Owner’s Manual (OM34450U), at 464,
available at https://www.toyota.com/t3Portal/document/om-s/OM34450U/pdf/OM34450U.pdf (accessed 7/10/19).
69
   2008 Toyota Sequoia Navigation Owner’s Manual, at 122, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34446U/pdf/OM34446U.pdf (accessed 7/10/19).
70
   2009 Toyota Sequoia Navigation Owner’s Manual, at 130, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34473U/pdf/OM34473U.pdf (accessed 7/10/19).
71
   2010 Toyota Sequoia Navigation Owner’s Manual JBL type with 7 inch screen, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34487U/pdf/OM34487U.pdf (accessed 7/10/19); 2011
Toyota Sequoia Navigation Owner’s Manual JBL type with 7 inch screen, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34507U/pdf/OM34507U.pdf (accessed 7/10/19); 2012
Toyota Sequoia Owner’s Navigation Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34521U/pdf/OM34521U.pdf (accessed 7/10/19); 2013
Toyota Sequoia Owner’s Navigation Manual, at 117, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34530U/pdf/OM34530U.pdf (accessed 7/10/19).
72
   2014 Toyota Sequoia Owner’s Navigation Manual, at 185, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34543U/pdf/OM34543U.pdf (accessed 7/10/19); 2015
Toyota Sequoia Owner’s Navigation Manual, at 183, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34553U/pdf/OM34553U.pdf (accessed 7/10/19); 2016
Toyota Sequoia Owner’s Navigation Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34578U/pdf/OM34578U.pdf (accessed 7/10/19); 2017
Toyota Sequoia Navigation System Owner’s Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34601U/pdf/OM34601U.pdf (accessed 7/10/19); 2018
Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 187, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C007U/pdf/OM0C007U.pdf (accessed 7/10/19); 2019
Toyota Sequoia Navigation and Multimedia System Owner’s Manual, at 189, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C015U/pdf/OM0C015U.pdf (accessed 7/10/19).


                                                  24
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 27 of 57 Page ID #27




        41.     Toyota Sienna.

                        2007 – 2014 Navigation Owner’s Manuals: “Keep the volume of receiving

                         voice down. Otherwise, echo is coming up.”73

                        2008 Owner’s Manual has this same language.74

                        2015 – 2019 Navigation Owner’s Manuals: “Keep call volume down.

                         Otherwise, the other party’s voice may be audible out-side the vehicle and

                         voice echo may increase.”75

                        2009 – 2014 Owner’s Manuals: “Keep the volume of the received voice

                         down. Otherwise, voice echo will increase.”76


73
   2007 Toyota Sienna Navigation Owner’s Manual, at 100, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45439U/pdf/OM45439U.pdf (accessed 7/9/19); 2008
Toyota Sienna Navigation Owner’s Manual, at 119, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM45451U/pdf/OM45451U.pdf (accessed 7/9/19); 2009 Toyota Sienna Navigation Owner’s Manual, at 130,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM45454U/pdf/OM45454U.pdf (accessed
7/9/19); 2010 Toyota Sienna Navigation Owner’s Manual, at 130, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45464U/pdf/OM45464U.pdf (accessed 7/9/19); 2011
Toyota Sienna Navigation Owner’s Manual, at 124, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM45461U/pdf/OM45461U.pdf (accessed 7/9/19); 2012 Toyota Sienna Navigation (Mid) Owner’s Manual, at
124, available at https://www.toyota.com/t3Portal/document/omnav-s/OM45470U/pdf/OM45470U.pdf (accessed
7/9/19); 2013 Toyota Sienna Navigation (Mid) Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM45475U/pdf/OM45475U.pdf (accessed 7/9/19); 2014
Toyota Sienna Navigation Owner’s Manual, at 124, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM45485U/pdf/OM45485U.pdf (accessed 7/9/19).
74
   2008 Toyota Sienna Owner’s Manual, at 345, available at https://www.toyota.com/t3Portal/document/om-
s/OM45455U/pdf/OM45455U.pdf (accessed 7/9/19).
75
   2015 Toyota Sienna Navigation Owner’s Manual, at 217, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08003U/pdf/OM08003U.pdf (accessed 7/9/19); 2016
Toyota Sienna Navigation Owner’s Manual, at 227, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM08015U/pdf/OM08015U.pdf (accessed 7/9/19); 2017 Toyota Sienna Navigation System Owner’s Manual, at
227, https://www.toyota.com/t3Portal/document/omnav-s/OM08009U/pdf/OM08009U.pdf (accessed 7/9/19); 2018
Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 289, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM08021U/pdf/OM08021U.pdf (accessed 7/9/19); 2019
Toyota Sienna Navigation and Multimedia System Owner’s Manual, at 295 (accessed 7/9/19).
76
   2009 Toyota Sienna Owner’s Manual, at 344, available at https://www.toyota.com/t3Portal/document/om-
s/OM45452U/pdf/OM45452U.pdf (accessed 7/9/19); 2010 Toyota Sienna Owner’s Manual, at 344, available at
https://www.toyota.com/t3Portal/document/om-s/OM45462U/pdf/OM45462U.pdf (accessed 7/9/19); 2011 Toyota
Sienna Owner’s Manual, at 506, available at https://www.toyota.com/t3Portal/document/om-
s/OM45466U/pdf/OM45466U.pdf (accessed 7/9/19), 2012 Toyota Sienna Owner’s Manual, at 547, available at
https://www.toyota.com/t3Portal/document/om-s/OM45477U/pdf/OM45477U.pdf (accessed 7/9/19); 2013 Toyota
Sienna Owner’s Manual, at 561, available at https://www.toyota.com/t3Portal/document/om-
s/OM45472U/pdf/OM45472U.pdf (accessed 7/9/19); 2014 Toyota Sienna Owner’s Manual, at 563, available at
https://www.toyota.com/t3Portal/document/om-s/OM45483U/pdf/OM45483U.pdf (accessed 7/9/19).


                                                     25
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 28 of 57 Page ID #28




                       2011 – 2014 Owner’s manuals: “If the incoming call volume is overly

                        loud, an echo may be heard.”77

                       2015 – 2017 Toyota slightly changed this language: “If the received call

                        volume is overly loud, an echo may be heard.”78

        42.     Toyota Tacoma.

                       2009 – 2011 and 2014 – 2019 Owner’s Manuals: “If the received call

                        volume is overly loud, an echo may be heard.”79

                       2012 Owner’s Manual: “Keep the volume of the received voice down.

                        Otherwise, voice echo will increase.”80




77
   2011 Toyota Sienna Owner’s Manual, at 490; 2012 Toyota Sienna Owner’s Manual, at 531; 2013 Toyota Sienna
Owner’s Manual, at 545; 2014 Toyota Sienna Owner’s Manual, at 547.
78
   2015 Toyota Sienna Owner’s Manual, at 394, available at https://www.toyota.com/t3Portal/document/om-
s/OM08001U/pdf/OM08001U.pdf (accessed 7/9/19); 2016 Toyota Sienna Owner’s Manual, at 395, available at
https://www.toyota.com/t3Portal/document/om-s/OM08013U/pdf/OM08013U.pdf (accessed 7/9/19); 2017 Toyota
Sienna Owner’s Manual, at 399, available at https://www.toyota.com/t3Portal/document/om-
s/OM08007U/pdf/OM08007U.pdf (accessed 7/9/19).
79
   2009 Toyota Tacoma Owner’s Manual, at 282, available at https://www.toyota.com/t3Portal/document/om-
s/OM35883U/pdf/OM35883U.pdf (accessed 7/10/19); 2010 Toyota Tacoma Owner’s Manual, at 268, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A51U/pdf/OM35A51U.pdf (accessed 7/10/19); 2011 Toyota
Tacoma Owner’s Manual (OM35A34U), at 276, available at https://www.toyota.com/t3Portal/document/om-
s/OM35A34U/pdf/OM35A34U.pdf (accessed 7/10/19); 2011 Toyota Tacoma Owner’s Manual (OM35A58U), at
276, available at https://www.toyota.com/t3Portal/document/om-s/OM35A58U/pdf/OM35A58U.pdf (accessed
7/10/19); 2014 Toyota Tacoma Owner’s Manual, at 306, available at
https://www.toyota.com/t3Portal/document/om-s/OM35A38U/pdf/OM35A38U.pdf (accessed 7/10/19); 2015 Toyota
Tacoma through Oct. 2014 Prod. Owner’s Manual (OM04001U), at 297, available at
https://www.toyota.com/t3Portal/document/om-s/OM04001U/pdf/OM04001U.pdf (accessed 7/10/19); 2015 Toyota
Tacoma from Nov. 2014 Prod. Owner’s Manual (OM04009U), at 297, available at
https://www.toyota.com/t3Portal/document/om-s/OM04009U/pdf/OM04009U.pdf (accessed 7/10/19); 2016 Toyota
Tacoma Owner’s Manual, at 358, available at https://www.toyota.com/t3Portal/document/om-
s/OM04005U/pdf/OM04005U.pdf (accessed 7/10/19); 2017 Toyota Tacoma Owner’s Manual, at 362, available at
https://www.toyota.com/t3Portal/document/om-s/OM04013U/pdf/OM04013U.pdf (accessed 7/10/19); 2018 Toyota
Tacoma Owner’s Manual, at 415, available at https://www.toyota.com/t3Portal/document/om-
s/OM04017U/pdf/OM04017U.pdf (accessed 7/10/19); 2019 Toyota Tacoma Owner’s Manual, at 415, available at
https://www.toyota.com/t3Portal/document/om-s/OM04021U/pdf/OM04021U.pdf (accessed 7/10/19).
80
   2012 Toyota Tacoma Owner’s Manual, at 343, available at https://www.toyota.com/t3Portal/document/om-
s/OM35A48U/pdf/OM35A48U.pdf (accessed 7/10/19).


                                                    26
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 29 of 57 Page ID #29




                      2014 – 2019 Navigation Owner’s Manuals: “Keep call volume down.

                       Otherwise, the other party’s voice may be audible outside the vehicle and

                       voice echo may increase.”81

       43.     Toyota Tundra.

                      2007 – 2008 Owner’s Manuals and 2007 – 2008 Navigation Owner’s

                       Manual: “Keep the volume of the receiving voice down. Otherwise, echo

                       is coming up.”82

                      2009 and 2014 – 2019 Owner’s Manuals: “If the received call volume is

                       overly loud, an echo may be heard.”83


81
   2014 Toyota Tacoma Owner’s Navigation Manual, at 147, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM35A94U/pdf/OM35A94U.pdf (accessed 7/10/19); 2015
Toyota Tacoma Owner’s Navigation Manual, at 151, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04003U/pdf/OM04003U.pdf (accessed 7/10/19); 2016
Toyota Tacoma Owner’s Navigation Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04007U/pdf/OM04007U.pdf (accessed 7/10/19); 2017
Toyota Tacoma Navigation System Owner’s Manual, at 159, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04015U/pdf/OM04015U.pdf (accessed 7/10/19); 2018
Toyota Tacoma Navigation and Multimedia System Owner’s Manual, at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04019U/pdf/OM04019U.pdf (accessed 7/10/19); 2019
Toyota Tacoma Navigation and Multimedia System Owner’s Manual, at 161, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM04023U/pdf/OM04023U.pdf (accessed 7/10/19).
82
   2007 Toyota Tundra Owner’s Manual, at 376, available at https://www.toyota.com/t3Portal/document/om-
s/OM34463U/pdf/OM34463U.pdf (accessed 7/10/19); 2008 Toyota Tundra Owner’s Manual, at 379, available at
https://www.toyota.com/t3Portal/document/om-s/OM34477U/pdf/OM34477U.pdf (accessed 7/10/19); 2007 Toyota
Tundra Navigation Owner’s Manual, at 101, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM34461U/pdf/OM34461U.pdf (accessed 7/10/19); 2008 Toyota Tundra Navigation Owner’s Manual, at 123,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM34469U/pdf/OM34469U.pdf (accessed
7/10/19).
83
   2009 Toyota Tundra Owner’s Manual, at 360, available at https://www.toyota.com/t3Portal/document/om-
s/OM34474U/pdf/OM34474U.pdf (accessed 7/10/19); 2014 Toyota Tundra through Feb. 2014 Prod. Owner’s
Manual, at 327, available at https://www.toyota.com/t3Portal/document/om-s/OM34534U/pdf/OM34534U.pdf
(accessed 7/10/19); 2014 Toyota Tundra from Mar. 2014 Prod. Owner’s Manual, at 327, available at
https://www.toyota.com/t3Portal/document/om-s/OM34561U/pdf/OM34561U.pdf (accessed 7/10/19); 2015 Toyota
Tundra Owner’s Manual, at 327, available at https://www.toyota.com/t3Portal/document/om-
s/OM34556U/pdf/OM34556U.pdf (accessed 7/10/19); 2016 Toyota Tundra Owner’s Manual, at 336, available at
https://www.toyota.com/t3Portal/document/om-s/OM34569U/pdf/OM34569U.pdf (accessed 7/10/19); 2017 Toyota
Tundra Owner’s Manual, at 338, available at https://www.toyota.com/t3Portal/document/om-
s/OM34594U/pdf/OM34594U.pdf (accessed 7/10/19); 2018 Toyota Tundra Owner’s Manual, at 403, available at
https://www.toyota.com/t3Portal/document/om-s/OM0C009U/pdf/OM0C009U.pdf (accessed 7/10/19); 2019 Toyota
Tundra Owner’s Manual, at 403, available at https://www.toyota.com/t3Portal/document/om-
s/OM0C017U/pdf/OM0C017U.pdf (accessed 7/10/19).


                                                  27
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 30 of 57 Page ID #30




                        2009 – 2013 Owner’s Manuals: “Keep the volume of the received voice

                         down. Otherwise, voice echo will increase.”84

                        2010 – 2013 Navigation Owner’s Manuals: “Keep the volume of receiving

                         voice down. Otherwise, an echo will be heard and receiving voice can be

                         heard outside of the vehicle.”85

                        2014 – 2019 Owner’s Navigation Manuals: “Keep call volume down.

                         Otherwise, the other party’s voice may be audible outside the vehicle and

                         voice echo may increase.”86

        44.     Accordingly, as shown by the above language contained in Toyota’s Owner’s

Manuals and Navigation Owner’s Manuals, Toyota was aware of the Echo Defect since at least



84
   2009 Toyota Tundra Owner’s Manual, at 376, available at https://www.toyota.com/t3Portal/document/om-
s/OM34474U/pdf/OM34474U.pdf (accessed 7/10/19); 2010 Toyota Tundra Owner’s Manual Through Oct. 2009
Prod., at 430, available at https://www.toyota.com/t3Portal/document/om-s/OM34495U/pdf/OM34495U.pdf
(accessed 7/10/19); 2010 Toyota Tundra Owner’s Manual from Nov. 2009 Prod., at 428, available at
https://www.toyota.com/t3Portal/document/om-s/OM34516U/pdf/OM34516U.pdf (accessed 7/10/19); 2011 Toyota
Tundra Owner’s Manual, at 432, available at https://www.toyota.com/t3Portal/document/om-
s/OM34510U/pdf/OM34510U.pdf (accessed 7/10/19); 2012 Toyota Tundra Owner’s Manual, at 411, available at
https://www.toyota.com/t3Portal/document/om-s/OM34525U/pdf/OM34525U.pdf (accessed 7/10/19); 2013 Toyota
Tundra Owner’s Manual, at 441, available at https://www.toyota.com/t3Portal/document/om-
s/OM34491U/pdf/OM34491U.pdf (accessed 7/10/19).
85
   2010 Toyota Tundra Navigation Owner’s Manual, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34481U/pdf/OM34481U.pdf (accessed 7/10/19); 2011
Toyota Tundra Navigation Owner’s Manual Except JBL Type with 7 inch screen, at 124, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34513U/pdf/OM34513U.pdf (accessed 7/10/19); 2012
Toyota Tundra Owner’s Navigation Manual, at 124, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM34527U/pdf/OM34527U.pdf (accessed 7/10/19); 2013 Toyota Tundra Owner’s Navigational Manual, at 124,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM34533U/pdf/OM34533U.pdf (accessed
7/10/19).
86
   2014 Toyota Tundra Owner’s Navigation Manual, at 147, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34536U/pdf/OM34536U.pdf (accessed 7/10/19); 2015
Toyota Tundra Owner’s Navigation Manual, at 149, available at https://www.toyota.com/t3Portal/document/omnav-
s/OM34559U/pdf/OM34559U.pdf (accessed 7/10/19); 2016 Toyota Tundra Owner’s Navigation Manual, at 153,
available at https://www.toyota.com/t3Portal/document/omnav-s/OM34572U/pdf/OM34572U.pdf (accessed
7/10/19); 2017 Toyota Tundra Navigation System Owner’s Manual, at 153, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM34596U/pdf/OM34596U.pdf (accessed 7/10/19); 2018
Toyota Tundra Navigation and Multimedia System Owner’s Manual, at 153, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C003U/pdf/OM0C003U.pdf (accessed 7/108/19); 2019
Toyota Tundra Navigation and Multimedia System Owner’s Manual, at 153, available at
https://www.toyota.com/t3Portal/document/omnav-s/OM0C019U/pdf/OM0C019U.pdf (accessed 7/10/19).


                                                     28
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 31 of 57 Page ID #31




2007. If it had been unaware of the Echo Defect it would not have been able to include the

above provisions in its Owner’s Manuals and Navigation Owner’s Manuals.

B.      Toyota’s Knowledge of the Echo Defect from Online Forums and Customer
        Complaints.

        45.      Toyota’s knowledge of the Echo Defect is also evidenced by the online forums

related to Toyota in which customers have, for years, complained of the Echo Defect.

        46.      Toyota routinely monitors and/or should have been monitoring the internet for

complaints about Toyota vehicles.

        47.      As described by Toyota’s Chief Information Officer in 2013, Toyota uses “social

media monitoring and sentiment-analysis tools,” which it correlates with Toyota’s “own internal

data to look for new insights.”87 For example, Toyota uses this “data analysis across many

areas,” including “service [and] quality.”88 Additionally, “[b]y “analyzing free-form text,

[Toyota] can learn what customers think of specific vehicles, like the new Avalon. In the quality

area, [Toyota] can look for information like whether new-car owners are hearing a slight rattle

and pass that on to our quality engineers.”89

        48.      Various customer complaints about the Echo Defect can be found online.

        49.      On January 8, 2017, an owner of a 2015 Toyota Highlander complained about the

Echo Defect on apple.com:

                 I have a 2015 Toyota Highlander. When I use my iPhone 6S (iOS
                 10.2) via hands-free Bluetooth connection, there is a echo on the
                 phone that makes it very hard for the other person to hear me. Has
                 anyone figured out how to solve this problem?90

        50.      The website indicates that 958 people had a similar question.


87
   https://www.cio.com/article/2383143/toyota-goes-all-in-with-social-media-monitoring.html (accessed 3/29/21).
88
   Id.
89
   Id.
90
   https://discussions.apple.com/thread/7820825 (accessed 3/23/21).


                                                       29
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 32 of 57 Page ID #32




        51.      The first response to the question, posted on January 10, 2017, directs the

consumer to contact the car stereo manufacturer.91

        52.      Other Toyota owners made similar complaints and indicated that they alerted

Toyota of the Echo Defect, and Toyota was unable to fix it:

                 [April 3, 2017]
                 I have the same issue with my 2015 Toyota highlander- it started
                 about 3 months ago- - went to Toyota- they updated the software on
                 Highlander. Unpaired and re-paired IOS device and Highlander
                 Bluetooth-updated IOS-reset network settings- still have issue--
                 turning down sound in car helps somewhat but still echo.92

                 [December 6, 2017]
                 I also have the problem using bluetooth in my 2015 toyota
                 highlander only in the last couple months. Toyota suggested turning
                 volume down that seemed to help. I tried bluetooth phone call with
                 older iPhone and also got the problem making me think it is a
                 problem with the car bluetooth connections or volume - not the
                 phone?? Open to all solutions.93

        53.      Other similar complaints and indications that customers contacted Toyota about

the Echo Defect are found on other forums, including a website called TOYOTANATION.com,

which has various threads regarding the Echo Defect:

                 [October 26, 2017]
                 Just got my ‘18 Camry XLE, and am having MAJOR issues with
                 the 'echoback' . . . .

                 I wrote a note to Toyota but who knows when/if it will be
                 answered... this is unacceptable. iPhone 8s are out now - wonder
                 how they are doing with this system?94

                 [November 28, 2017]
                 We also all need to keep calling toyota and have them register the
                 complaint.95

91
   Id. (click “Helpful Answers” then “All replies”) (accessed 3/23/21)
92
   Id. (emphasis added).
93
   Id.
94
   https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/ (accessed
3/23/21).
95
   https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/page-2 (accessed
3/23/21).


                                                      30
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 33 of 57 Page ID #33




                 [April 2, 2018]
                 I told the dealer about the Bluetooth echo issue a couple of months
                 ago. . . . [Later] I called from the car to Toyota headquarters and let
                 them here it first hand. I then called the dealer ship and let the
                 customer service rep hear it first hand. The service manager finally
                 calls me back hours later and says he is looking into it and will call
                 me back tomorrow. I told him when he does I will talk to him from
                 the car so he can hear it . . . .96

                 [May 8, 2018]
                  . . . .The echo was so bad I called and complained. . . .97

                 [October 24, 2018]
                 I’ve been experiencing this [echo] on my 2018 Toyota Highlander.
                 I’ve tried various phone settings, taken it to the dealership, they
                 monkeyed with the settings gave it back to me, still a horrible echo.
                 . . . I called Toyota and they opened a case for me. They need to fix
                 this.98

C.      Toyota’s Knowledge of the Echo Defect Evidenced by Its 2017 Technical Service
        Bulletin.

        54.      On December 1, 2017, Toyota Sales issued a Technical Service Bulletin (TSB)

related to the Echo Defect in the 2018 Camry and Camry HV models (the “2017 TSB”).99

        55.      In the 2017 TSB, Toyota acknowledged the Echo Defect and initiated an

exchange program to replace the head units, but limited the replacement only to the 2018 Camry

and Camry HV:

                 Some 2018 model year Camry and Camry HV vehicles may exhibit
                 a condition where the incoming caller will hear an echo during a
                 Bluetooth call through the head unit. This applies to Panasonic head
                 units equipped with JBL. Updated head units are available through
                 the exchange program to address this condition. Follow the Repair
                 Procedure in this bulletin to address this condition.100

96
   https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-replaces-the-
head-unit-by-dealer.1597506/ (accessed 3/23/21)
97
   https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/page-2 (accessed
3/23/21).
98
   https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-replaces-the-
head-unit-by-dealer.1597506/page-4 (accessed 3/23/21).
99
   The 2017 TSB is available at https://static.nhtsa.gov/odi/tsbs/2017/MC-10131627-9999.pdf (accessed 3/23/21).
100
    Id.


                                                       31
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 34 of 57 Page ID #34




        56.     Toyota’s replacement of its head units per the 2017 TSB appears to have resolved

the Echo Defect for 2018 Camry owners:

                [April 19, 2018]
                Had a 4 PM appointment to replace the radio on the XSE. . . . Radio
                replaced and I was back on my way by 5:30 PM.
                I did NOT leave the dealership right away. I sat there and confirmed
                the phone was fixed, placing several calls to different people with
                iPhone and Android cell phones as well as land lines. The echo is
                non-existent, so the fix works.
                [April 27, 2018]
                I went in today to have [the head unit] replaced, and after install, all
                issues are resolved! No echo, confirmed with two separate callers at
                volumes higher than 45/50. Bluetooth audio works exactly as
                intended.
                [May 29, 2018]
                SEVEN months of drama, and I finally have a new head unit. I made
                1 call and received 3 on my drive home from the dealer.
                NO MORE ECHO!
                [June 17, 2018]
                Had mine replaced no more echo and better sounding radio
                [February 15, 2019]
                Got my new head unit installed Monday. The issue is GONE!!!
                Bluetooth works perfectly and my call quality is great.101

        57.     Toyota’s knowledge of the Echo Defect is evidenced by the 2017 TSB.

D.      Toyota’s Knowledge of the Echo Defect Evidenced by Its 2018 and 2020 “Tech
        Tips,” Which Fail to Provide an Adequate Fix to the Echo Defect

        58.     Despite the apparent success of the 2018 Camry replacement program provided

by the 2017 TSB, Toyota did not expand the replacement program to any of the other Class

Vehicles.




101
   https://www.toyotanation.com/threads/tsb-032217-bluetooth-echo-2018-camry-xse-jbl-premium-replaces-the-
head-unit-by-dealer.1597506/ (Pages 2-5) (accessed 3/23/21).


                                                     32
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 35 of 57 Page ID #35




           59.      Instead, Toyota prepared a “Tech Tip” dated March 9, 2018, with the subject

“Bluetooth Hands Free Call Echo.”102

           60.      The “Tech Tip” states that it applies to the following “Applicable Vehicles”:

2016-2018 Highlander; 2017-2018 Avalon; 2016-2018 Sienna; 2016-2018 Prius V; 2016-2018

Tacoma; 2016-2018 Sequoia; 2016-2018 Prius; 2016-2018 Tundra; 2017-2018 Avalon HV; 2018

Yaris; 2017-2018 4Runner; 2016-2018 Highlander HV.

           61.      In the “Tech Tip,” Toyota states: “Some customers may experience echoing on

the line calling the vehicle when using Bluetooth Hands Free. This is caused by the phone

Hands Free volume being too low. These settings may need to be reapplied any time the phone

is paired to a new head unit, a phone update is applied, or the phone is un-paired and re-paired.”

The “head unit” is the component of the Bluetooth system located in the dashboard.

           62.      This “Tech Tip” makes the following recommendation: “Initiate a phone call and

increase the volume on the phone to max volume using the volume up button on the side of the

phone, then lower the head unit volume to 45 or lower.”

           63.      On November 19, 2020, Toyota published another “Tech Tip” with the subject

“Bluetooth Hands Free Call Echo.” This “Tech Tip” repeated the conditions and

recommendations from the first “Tech Tip,” and added the 2019 models of the Toyota Tacoma,

4Runner, Prius, Highlander, Highlander HV, Tundra, Sienna, and Sequoia.103

           64.      While the “Tech Tips” specify which volume control to lower, altering the

volume on the phone or head unit is not an actual fix of the Echo Defect, as it does nothing to

solve the underlying problem in the hands-free phone system.




102
      See Ex. A.
103
      Available at https://static.nhtsa.gov/odi/tsbs/2020/MC-10184555-9999.pdf (accessed 3/18/21).


                                                          33
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 36 of 57 Page ID #36




        65.      Moreover, following the “Tech Tip” recommendation means the volume on the

head unit must be lowered to such a low level that it can be difficult or impossible for the Toyota

driver to hear the call, especially where there is background road noise.

        66.      Toyota had been providing the same recommendation prior to publishing the

“Tech Tip” despite complaints saying that turning the volume below 45 did not eliminate the

echo and could result in not being able to hear the caller while in the car:




                 [October 30, 2017]
                 When the volume is turned down, I cannot hear incoming
                 conversation. When it is turned up, it echoes back (severely) to the
                 person calling my car. . . .

                 We’ve had the issue on two Camrys now... my wife’s older one and
                 my new one - and it did the same thing whether we were using
                 Blackberries or iPhones.

                 [November 28, 2017]
                 Maxing out the in-call volume and keeping the speaker volume to
                 46 seems to reduce echo significantly, but not eliminate it
                 completely. Still waiting for a TSB to drop on this subject...104

        67.      Furthermore, if the driver followed the “Tech Tip” while driving the vehicle, it

would be difficult, dangerous, and if the driver were in Illinois and many other parts of the

United States, illegal.




104
   https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/ (accessed
3/23/21); https://www.toyotanation.com/threads/severe-echo-on-phone-calls-receive-side-only.1530186/page-2
(accessed 3/23/21).


                                                      34
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 37 of 57 Page ID #37




        68.      That is because the instructions require the driver to adjust the volume of the

phone after the call is initiated. The driver would therefore have to find the phone, pick it up and

adjust the volume while driving, resulting in a dangerous distraction.

        69.      Furthermore, since January 1, 2014, it has been illegal in Illinois to use a hand-

held wireless telephone, other than in hands-free or voice-operated mode, while operating a

motor vehicle on a roadway. See 625 ILCS 5/12-610.2.

        70.      Twenty-four other states, the District of Columbia, Puerto Rico, Guam and the

U.S. Virgin Islands also prohibit all drivers from using hand-held cellphones while driving,

according to the National Conference of State Legislatures.105

        71.      Therefore, a driver of a Class vehicle could not legally make or receive a

telephone call while operating the vehicle using Toyota’s purported “fix” for the Echo Defect

because he or she could not do so without holding and adjusting the phone.

        72.      The “Tech Tips” do not provide an adequate fix to the Echo Defect, but both

evidence Toyota’s knowledge of the Echo Defect. Because, as Toyota acknowledges, changing

the volume on the head unit can reduce the echo on the other end of the phone call, there is no

question that the Echo Defect results from a design and/or manufacturing defect in Toyota’s

hands-free phone system, and not in either persons’ phone.

                The Echo Defect is a Material Fact that Toyota Failed to Disclose

        73.      As set forth above, Toyota was aware of the Echo Defect in its vehicles since at

least 2007.

        74.      Even if Toyota had been unaware of the Echo Defect, which it was not, the Echo

Defect would have been known to it upon reasonable inquiry. As shown by its Owner’s Manuals


105
   https://www.ncsl.org/research/transportation/cellular-phone-use-and-texting-while-driving-laws.aspx (accessed
3/19/2021).


                                                       35
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 38 of 57 Page ID #38




and Navigation Owner’s Manuals, testing the hands-free phone systems in its vehicles for the

existence of an echo is an act that Toyota performs.

       75.     The existence of the Echo Defect is a material fact, because a reasonable

consumer would likely consider it important to know, when purchasing or leasing a vehicle, that

the hands-free phone system in the vehicle results in the person on the other end of a phone call

hearing a severe echo when he or she speaks, so that the hands-free phone system is not usable.

       76.     Furthermore, the existence of the Echo Defect is also a material fact because a

reasonable consumer would likely be induced to change his or her decision to purchase or lease

one of Toyota’s vehicles based on knowing that the hands-free phone system in that vehicle

results in the person on the other end of a phone call hearing a severe echo when he or she

speaks, so that the hands-free phone system is not usable

       77.     Although it has known about the Echo Defect since at least 2007, Toyota failed to

inform Plaintiff and Class Members of the Echo Defect prior to their purchases or leases of

Toyota’s vehicles and has failed to repair Plaintiff’s and Class Members’ vehicles to alleviate the

Echo Defect.

       78.     For example, despite having a webpage specifically entitled “Bluetooth Support,”

Toyota failed to make any disclosure relating to the Echo Defect on this webpage.

       79.     In the unlikely event that a consumer viewed one of Toyota’s Owner’s Manuals

or Navigation Owner’s Manual prior to buying or leasing one of Toyota’s vehicles (and managed

to find the references to an echo set forth above after making his or her way through hundreds of

pages), he or she still would not have received sufficient information regarding the Echo Defect

to be adequately informed. While the Owner’s Manual references evidence Toyota’s knowledge

of the Echo Defect, they do not adequately describe the severity of the Echo Defect, such that a




                                                36
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 39 of 57 Page ID #39




reasonable consumer would understand that the Echo Defect makes the hands-free phone system

virtually unusable. Nor does the information in the manual specify which volume control to

keep down—the phone’s volume setting or the vehicle’s volume setting.

       80.     Toyota also did not make any disclosures relating to the Echo Defect on its

webpage with the headline “Drive Safely with Hands Free In-Car Navigation & Calling,” or on

any other easily accessible webpage specifically relating to its Bluetooth hands-free system.

       81.     Nor did Toyota notify its dealers that they should inform potential purchasers of

the Class Vehicles about the Echo Defect prior to selling a vehicle.

       82.     When Toyota did acknowledge the Echo Defect in 2017, it limited its

hardware/software replacement program only to the 2018 Toyota Camry and 2018 Toyota

Camry HV models.

       83.     Toyota should have disclosed to consumers, and directed its dealers to disclose to

consumers, that when the driver of a Class Vehicle uses the Bluetooth hands-free phone system

to make or receive a phone call, the person on the other end of the phone call will hear an echo of

his or her own words. Toyota also should have disclosed, and directed its dealers to disclose, the

severity of the echo, so that consumers would understand that the Echo Defect prevents them

from being able to carry on a conversation.

       84.     Toyota should also have disclosed to consumers, and directed its dealers to

disclose to consumers, that, although there is a workaround for that problem, using that

workaround while driving would be difficult, dangerous and illegal in Illinois and many other

parts of the United States.

       85.     By failing to make adequate disclosures on its webpages or other materials

provided to consumers, and by failing to direct its dealers to make these disclosures, Toyota




                                                37
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 40 of 57 Page ID #40




prevented consumers from learning about the existence and nature of the Echo Defect prior to

their purchases or leases.

           86.      As a result, Toyota obtained money from consumers through their purchases or

leases of Class Vehicles in transactions in which Class Members lacked material information

relevant to their purchases or leases.

           87.      Plaintiff and Class Members have been damaged by Toyota’s conduct and

omissions because they purchased or leased a Class Vehicle of a quality different than promised

and, in some instances, have been charged to correct the Echo Defect.

                      Toyota Modifies Bluetooth Software in New Toyota Models

           88.      Beginning with certain 2019 models of the Class Vehicles, and in all 2020

models, Toyota began offering Class Vehicles with Apple CarPlay hardware and software

(“Apple CarPlay”).106

           89.      Upon information and belief, phone calls made via Apple CarPlay do not manifest

the Echo Defect.

           90.      A Class Vehicle cannot be retrofitted with Apple CarPlay without first purchasing

the Apple CarPlay hardware and software, and the system should be installed by a professional.

           91.      Toyota has not initiated any corrective campaign to retrofit Class Vehicles with

Apple CarPlay.

                                              Plaintiff’s Experience

           92.      By at least January 2019, Toyota knew that its 2019 Toyota Tundra models

utilized the same Bluetooth hands-free hardware and software as the 2018 Toyota Tundra models

and that no modifications had been made to the system to correct the Echo Defect.



106
      https://www.apple.com/ios/carplay/available-models/ (accessed 3/19/21).


                                                          38
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 41 of 57 Page ID #41




       93.     In February of 2019, Plaintiff leased two 2019 Toyota Tundra, 1794 editions from

Marion Toyota, in Marion, Illinois (“Plaintiff’s Vehicles”).

       94.     Plaintiff’s Vehicles do not have Apple CarPlay.

       95.     Plaintiff leased Plaintiff’s Vehicles not for resale in the ordinary course of its

business, but for its use. Namely, Plaintiff’s Vehicles were to be driven by its members Nick

Brown and Adam Lawler.

       96.     Brown and Lawler were each involved in the leasing of Plaintiff’s Vehicles.

       97.     Prior to leasing Plaintiff’s Vehicles, Brown and Lawler were aware that the

vehicles included a Bluetooth hands-free phone system. Before the purchase they spent time

searching on Toyota’s website, including reading the sections of its website relating to the

Toyota Tundra. Brown and Lawler saw representations on Toyota’s website and in its marketing

materials that its 2019 Tundras included, or had the option to include, hands-free phone systems,

but there was no mention of the systems’ Echo Defect. They were also told by the salesperson at

Marion Toyota prior to leasing the vehicles that the vehicles included a Bluetooth hands-free

phone system, but were not told about the Echo Defect.

       98.     Brown and Lawler expected that the Bluetooth hands-free phone system in their

2019 Toyota Tundras would function properly and would be free of defects.

       99.     The inclusion of the Bluetooth hands-free phone system in Plaintiff’s Vehicles

was material to Plaintiff, Brown, and Lawler, who often have to have phone calls while driving.

As set forth above, Illinois law prohibits using a cell phone without a hands-free device while

driving.

       100.    Brown and Lawler were not aware of the Echo Defect, and were not made aware

of the Echo Defect by Toyota, prior to entering into the leases for Plaintiff’s Vehicles.




                                                 39
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 42 of 57 Page ID #42




        101.    Because of the undisclosed defect, Plaintiff’s Vehicles were worth less than what

it actually paid for them.

        102.    Had Plaintiff been aware of the defect, it could have obtained a better price in the

marketplace.

        103.    After Plaintiff leased Plaintiff’s Vehicles, when Brown and Lawler used the

vehicles’ hands-free phone system to make or receive calls, they were repeatedly told by the

other participants in the calls that the other participants heard their own words echo back to

them.

        Toyota’s Practices are Unethical and Violated Established Ethical Standards

        104.    Toyota’s practice of selling or leasing vehicles with defective hands-free phone

systems as described herein, without disclosing the defect prior to the time of sale or lease to

consumers, as alleged herein, violates generally accepted ethical principles of business conduct.

        105.    The basis for the allegation that it was unethical to engage in the above practices

comes, in part, from established ethical principles recognized by the Direct Marketing

Association (“DMA”), the leading industry association for companies that, like Toyota, market

directly to consumers, and the American Marketing Association, “the leading organization for

marketers [and] the trusted go-to resource for marketers and academics.”107

                                        DMA Ethical Guidelines

        106.    DMA published principles of ethical business practices in Direct Marketing

Association’s Guidelines for Ethical Business Practices (“DMA Ethical Guidelines”) (2014),

Exhibit B, which is incorporated herein by reference.




107
   https://www.crunchbase.com/organization/american-marketing-association#section-overview (accessed
7/2/2019).


                                                     40
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 43 of 57 Page ID #43




        107.    These Ethical Guidelines “are intended to provide individuals and organizations

involved in direct marketing in all media with generally accepted principles of conduct.” Id. at

2.

        108.    The Ethical Guidelines apply to all marketers, not just those that belong to DMA.

DMA states that they “reflect DMA’s long-standing policy of high levels of ethics and the

responsibility of the Association, its members, and all marketers to maintain consumer and

community relationships that are based on fair and ethical principles.” Id. (emphasis added).

        109.    DMA’s Ethical Guidelines are set forth in a series of “Articles,” each of which

states a separate ethical principle.

        110.    Article #1 of DMA’s Ethical Guidelines is “HONESTY AND CLARITY OF

OFFER.” It states: “All offers should be clear, honest and complete so that the consumer may

know the exact nature of what is being offered . . . . ”

        111.    By not giving potential purchasers or lessees any information about the Echo

Defect prior to their purchase or lease of a Toyota vehicle, Toyota violated this principle because

their offer was not clear, honest and complete.

        112.    Article #2 of DMA’s Ethical Guidelines is “ACCURACY AND

CONSISTENCY.” It states: “Simple and consistent statements or representations of all the

essential points of the offer should appear in the promotional material. The overall impression of

an offer should not be contradicted by individual statements, representations or disclaimers.”

        113.    DMA has published a companion volume to its Ethical Guidelines called Do the

Right Thing: A Companion to DMA’s Guidelines for Ethical Business Practice (Revised January

2009) (“Do the Right Thing”), Exhibit C, incorporated herein by reference. That volume is




                                                  41
 Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 44 of 57 Page ID #44




intended to “give [] direct marketers advice on how to assure their business practices comply

with” the Ethical Guidelines. Do the Right Thing at 2.

        114.     In Do the Right Thing, DMA elaborates on Article #2 of its ethical principles. It

states, “Keep in mind that a disclaimer or disclosure alone usually is not enough to remedy a

misleading or false claim.”

        115.     By not including any information about the Echo Defect in material that it made

available to consumers prior to their purchases or leases of Toyota’s vehicles, Toyota violated

the ethical principle in DMA’s Article #2 because the information Toyota provided did not

contain all the essential points of the offer. It omitted the point that many of its vehicles contain

the Echo Defect, which it waited to inform purchasers or lessees of until after they had purchased

or leased their vehicles.

        116.     In July 2018, DMA (then going by the name “Data & Marketing Association”)

was acquired by the Association of National Advertisers (“ANA”), “one of the oldest and most

venerated trade association in the marketing industry.”108 ANA adopted DMA’s Ethical

Guidelines, which it publishes on its web site as Part II of its Member Principles under the

heading, “Marketing.”109 Thus, these ethical principles are still current and applicable.

                                         AMA Statement of Ethics

        117.     The American Marketing Association (“AMA”) “commits itself to promoting the

highest standard of professional ethical norms and values . . . .” Exhibit D.110 As such, it has

published its “Statement of Ethics.” Id. AMA states that “marketers are expected to embrace the

highest professional ethical norms and the ethical values implied by our responsibility toward



108
    https://www.ana.net/content/show/id/49074 (accessed 7/2/2019).
109
    https://thedma.org/accountability/ethics-and-compliance/dma-ethical-guidelines/ (accessed 7/2/2019)
110
    Available at https://www.ama.org/codes-of-conduct/ (accessed 7/2/2019).


                                                        42
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 45 of 57 Page ID #45




multiple stakeholders (e.g., customers . . . .).” Id. Thus, the Statement of Ethics contains

“Ethical Norms,” which “are established standards of conduct that are expected and maintained

by society and/or professional organizations.” Id.

       118.    The AMA’s Ethical Norms state that marketers must “consciously avoid []

harmful actions and omissions,” “striv[e] for good faith and fair dealing,” “avoid [] deception in .

. . pricing, communication, and delivery of distribution,” and affirm “core values” of honesty, . . .

fairness [and] transparency.”

       119.    By not including any information about the Echo Defect in material that it made

available to consumers prior to their purchases or leases of Toyota’s vehicles, Toyota violated

these Ethical Norms because, among other reasons, it did not strive (or achieve) good faith and

fair dealing, did not avoid deception in communication, and did not affirm the core values of

honesty, fairness and transparency.

       120.    The AMA has also published “Ethical Values,” which “represent the collective

conception of what communities find desirable, important and morally proper.” Id. AMA states

that marketers’ Ethical Values include honesty, meaning “[s]triv[ing] to be truthful in all

situations and at all times” and “[h]onoring our explicit and implicit commitments and

promises.”

       121.    Another Ethical Value, according to the AMA, is fairness, which includes

“[r]epresent[ing] products in a clear way in selling, advertising and other forms of

communication,” “avoid[ing] false, misleading and deceptive promotion,” and “[r]efusing to

engage in ‘bait-and-switch’ tactics.” Id.

       122.    Yet another Ethical Value, according to the AMA, is “Transparency,” which

includes “[s]triv[ing] to communicate clearly with all constituencies.” Id.




                                                 43
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 46 of 57 Page ID #46




       123.    By not disclosing any information regarding the Echo Defect in material that it

made available to consumers prior to their purchases or leases of Toyota’s vehicles, Toyota

violated these Ethical Values, because, among other reasons, it was not truthful (to say nothing

of not striving to be truthful) in all situations, did not honor its explicit and implicit commitments

and promises, did not represent its products in a clear way, did not avoid false, misleading and

deceptive promotion, and did not communicate clearly.

                               CLASS ACTION ALLEGATIONS

       124.    The Class. Plaintiff brings this action on its own behalf and as a class action on

behalf of all Illinois owners and lessees of Class Vehicles who have been and will be harmed by

the Echo Defect described herein.

       125.    Specifically, Plaintiff seeks to represent the following Class (the “Class”):

               All persons who reside in Illinois who, within the applicable period of
               limitations preceding the filing of this lawsuit to the date of class
               certification, purchased or leased a “Class Vehicle.”

       126.    A “Class Vehicle” is defined as a Toyota 4Runner, Avalon, Avalon HV, Camry,

Camry HV, Highlander, Highlander HV, Prius, Prius V, Sequoia, Sienna, Tacoma, Tundra, or

Yaris that (a) was not initially equipped with Apple CarPlay and (b) has not had a head unit

replaced at Toyota’s expense. The 2018 Toyota Camry and 2018 Toyota Camry HV are

excluded from the definition of Class Vehicle.

       127.    Excluded from the Class are officers, directors and employees of Toyota, counsel

and members of the immediate families of counsel for Plaintiff herein, and the judge presiding

over this action and any member of the judge’s immediate family.

       128.    This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(a), 23(b)(2), 23(b)(3), and/or 23(c)(4).




                                                 44
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 47 of 57 Page ID #47




        129.    Plaintiff reserves the right to re-define the Class and/or Class Vehicles prior to

class certification.

        130.    Numerosity. The members of the proposed Class are so numerous that joinder of

all members is impracticable. The precise number of Class Members is unknown at this time, as

such information is in the exclusive control of Toyota.

        131.    Common Questions of Law and Fact and Predominance. Numerous questions

of law and fact are common to Plaintiff and the Class Members, and predominate over any

individual questions. Such common legal and factual questions include, but are not limited to:

                a.     Whether Toyota sells or has sold vehicles that have the Echo Defect
                       described herein;

                b.     When Toyota first learned of the Echo Defect;

                c.     Whether Toyota has omitted relevant information regarding the Echo
                       Defect from its communications with consumers prior to their purchases
                       or leases;

                d.     Whether and to what capacity Toyota is able to repair the Echo Defect and
                       whether it results from a design or manufacturing defect;

                e.     Whether Toyota has unjustly profited from the sale and/or lease of
                       vehicles with defective hands-free phone systems;

                f.     Whether Toyota’s actions described herein are unfair, deceptive, or
                       constitute an omission of a material fact under ICFA;

                g.     Whether Toyota’s actions described herein are unethical;

                h.     Whether Plaintiff and the Class are entitled to compensatory damages
                       and/or restitution and/or disgorgement, and the amount of such damages
                       based on Toyota’s sale and/or lease of vehicles with defective hands-free
                       phone systems;


                i.     Whether injunctive and/or other equitable relief is warranted pursuant to
                       the Illinois Consumer Fraud and Deceptive Business Practices Act; and



                                                 45
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 48 of 57 Page ID #48




               j.      Whether Plaintiff and the Class are entitled to an award of punitive
                       damages as permitted by the Illinois Consumer Fraud and Deceptive
                       Business Practices Act.

       132.    Typicality. Plaintiff’s claims are typical of the claims of the Class Members.

Plaintiff and all Class Members have suffered damages as a result of Toyota’s unfair acts and

omissions in failing to disclose the Echo Defect prior to their purchases or leases of Toyota’s

vehicles.

       133.    Adequacy of Representation. Plaintiff will fairly and adequately represent and

protect the interests of the proposed Class. Plaintiff has retained counsel with substantial

experience in prosecuting complex litigation and consumer class actions.

       134.    Plaintiff and counsel are committed to prosecuting this action vigorously on

behalf of the Class, and do not have any interests that are contrary to or in conflict with those of

the Class they seek to represent.

       135.    Superiority. A class action is superior to all other available methods for fair and

efficient adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in

the management of this action that would preclude its maintenance as a class action.

       136.    The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent and varying adjudications concerning the subject of this action.

       137.    Absent a class action, the vast majority of Class Members likely would not be in a

position to litigate their claims individually and would have no effective remedy at law through

which to vindicate their claims against Toyota and be made whole.

       138.    Class treatment will conserve the resources of the courts and the litigants, and

further efficient adjudication of Class Member claims.




                                                 46
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 49 of 57 Page ID #49




       139.    Class Action on Limited Issues. Because there are common individual issues

among the Class, it is appropriate for this action to be maintained as a class action with respect to

particular issues if necessary.

 COUNT I: Violation of the Illinois Consumer Fraud and Deceptive Business Practice Act
                        By Means Of Unfair Business Practices

       140.    Plaintiff incorporates by reference each of the allegations contained in the

preceding paragraphs, and further alleges as follows:

       141.    Each Class Vehicle is “merchandise” pursuant to 815 ILCS § 505/1(b).

       142.    The advertising, offering for sale, sale, and/or distribution of the Class Vehicles

constitutes “trade” or “commerce” pursuant to 815 ILCS § 505/1(f).

       143.    Section 2 of the Illinois Consumer Fraud and Deceptive Business Practices Act,

815 ILCS § 505/2, prohibits unfair methods of competition and unfair or deceptive acts or

practices, including, but not limited to, “the use or employment of any deception, fraud, false

pretense, false promise, misrepresentation or the concealment, suppression or omission of any

material fact, with intent that others rely upon the concealment, suppression or omission of such

material fact . . . in the conduct of any trade or commerce . . . whether any person has in fact

been misled, deceived or damaged thereby.”

       144.    Pursuant to ICFA, Toyota has a duty not to engage in any unethical or unfair

practice in connection with the sale or advertisement of any merchandise in trade or commerce.

For the reasons stated herein, it breached that duty.

       145.    As shown by the above provisions in Toyota’s Owner’s Manuals and Navigation

Owner’s Manuals, Toyota has known about the Echo Defect since at least 2007. Yet it failed to

inform Plaintiff and the Class about the Echo Defect prior to their purchases or leases of

Toyota’s vehicles.



                                                 47
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 50 of 57 Page ID #50




       146.    At a minimum, Toyota omitted material facts by not disclosing to Plaintiff and the

Class prior to their purchases or leases: (a) that when the driver of a Class Vehicle uses the

Bluetooth hands-free phone system to make or receive a phone call, the person on the other end

of the phone call will hear an echo of his or her own words; and (b) the severity of the echo, so

that consumers would understand that the echo defect prevents them from being able to carry on

a conversation.

       147.    The existence of the Echo Defect is a fact which a reasonable consumer would

likely consider to be important in making a purchasing decision, or which would be likely to

induce a person to manifest his/her assent, or which the seller knows would be likely to induce a

particular consumer to manifest his/her assent, or which would be likely to induce a reasonable

consumer to act, respond or change his/her behavior in any substantial manner.

       148.    Toyota’s omission of the Echo Defect constituted a failure to disclose material

facts that were known to it, or that, upon reasonable inquiry, would be known to it.

       149.    Selling or leasing vehicles to Plaintiff and Class Members that contain defective

hands-free phone systems, while knowing of the defect but not disclosing it prior to Plaintiff’s

and Class Members’ purchases or leases, is unfair and unethical and violates generally accepted

principles of ethical business conduct, including the principles of the Direct Marketing

Association and American Marketing Association, as set forth above.

       150.    Toyota’s unfair and unethical actions in failing to inform Plaintiff and the Class

about the known Echo Defect prior to their purchases or leases were therefore purposeful, as

Toyota chose not to give them any information regarding the Echo Defect prior to their

purchases or leases, despite having had knowledge of the Echo Defect for many years.




                                                 48
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 51 of 57 Page ID #51




       151.    Section 2 of ICFA further prohibits unfair methods of competition and unfair or

deceptive acts or practices, including “the use or employment of any practice described in

Section 2 of the ‘Uniform Deceptive Trade Practices Act[.]’”

       152.    Section 2 also provides: “In construing this section consideration shall be given to

the interpretations of the Federal Trade Commission and the federal courts relating to Section

5(a) of the Federal Trade Commission Act.”

       153.    As set forth above, Toyota engaged in, inter alia, the following deceptive trade

practices described in Section 2 of the Uniform Deceptive Trade Practices Act in transactions

with Plaintiff and the Class in Illinois which were intended to result in, and did result in, the sale

of the Class Vehicles:

               a.        Representing that the Class Vehicles have characteristics, uses, and/or

                         benefits that they do not have.

               b.        Representing that the Class Vehicles are of a particular standard, quality, or

                         grade when they are of another.

               c.        Advertising goods with intent not to sell them as advertised.

               d.        Concealing, omitting, and/or suppressing material facts regarding the Echo

                         Defect for the Class Vehicles so as to create a likelihood of confusion or

                         misunderstanding.

       154.    The acts and practices engaged in by Toyota, as set forth herein, constitute unfair

business practices in violation of 815 ILCS § 505/1 et seq. because they: (a) offend public

policy; (b) are immoral, unethical, oppressive, or unscrupulous; and/or (c) cause substantial

injury to consumers.




                                                   49
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 52 of 57 Page ID #52




       155.    The aforesaid unfair acts and practices occurred in the course of conduct

involving trade or commerce.

       156.    Toyota intended that Plaintiff and the Class rely on the aforesaid unfair acts and

practices.

       157.    Plaintiff is a “consumer” under ICFA because it did not lease Plaintiff’s Vehicles

for the purpose of reselling them.

       158.    Moreover, Toyota’s conduct as set forth herein involves trade practices addressed

to the market generally or otherwise implicates consumer protection concerns.

       159.    As a direct and proximate result of the aforesaid violations of ICFA, Plaintiff and

the Class have suffered an ascertainable loss of money by paying for vehicles with properly

functioning hands-free phone systems without being told of the Echo Defect by Toyota prior to

their purchases or leases, but instead received vehicles that have defective hands-free phone

systems that are therefore worth a lesser value. Thus, Plaintiff and the Class paid more than the

actual value for the Class Vehicles.

       160.    Toyota’s acts and practices alleged herein have directly, foreseeably, and

proximately caused loss, damages, and injury to Plaintiff and the Class in an amount to be

determined at trial.

       161.    Toyota continues to market, advertise, and sell the Class Vehicles in the unfair

manner described herein.

       162.    815 ILCS § 505/10 permits the Court to enter injunctive relief to prevent Toyota’s

continued violation of the law by continuing to market, advertise, and sell the Class Vehicles in

the unfair manner described herein, to oversee a corrective advertising campaign, and/or to

oversee other corrective action such as the installation of corrective hardware/software.




                                                50
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 53 of 57 Page ID #53




       163.    Toyota’s conduct as aforesaid was and continues to be wanton, willful,

outrageous, and in reckless indifference to the rights of Plaintiff and others similarly situated

and, therefore, warrants the imposition of punitive damages.

       164.    Plaintiff has been forced to hire attorneys to enforce its rights under ICFA.

       WHEREFORE, Plaintiff and the Class pray for the relief requested in the Prayer for

Relief set forth below.

COUNT II: Violation of the Illinois Consumer Fraud and Deceptive Business Practice Act
                                 By Means of Deception

       165.    Plaintiff incorporates by reference each of the allegations contained in the

preceding paragraphs, and further alleges as follows:

       166.    Toyota’s false and/or misleading statements, omissions, and misrepresentations

described herein constitute deception, fraud, false pretense, false promise, misrepresentation or

the concealment, suppression or omission of material facts in connection with the sale of

merchandise in Illinois.

       167.    The acts and practices engaged in by Toyota, as set forth herein, constitute

deceptive and/or fraudulent business practices in violation of 815 ILCS § 505/1 et seq.

       168.    The aforesaid fraudulent and deceptive acts and practices occurred in the course

of conduct involving trade or commerce.

       169.    Toyota intended that Plaintiff and the Class rely on the aforesaid deceptive

advertising, acts and practices.

       170.    As a direct and proximate result of the aforesaid violations of ICFA, Plaintiff and

the Class have suffered an ascertainable loss of money by paying for vehicles with properly

functioning hands-free phone systems without being told of the Echo Defect by Toyota prior to




                                                 51
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 54 of 57 Page ID #54




their purchases or leases, but instead received vehicles that have defective hands-free phone

systems that are therefore worth a lesser value.

       171.    Toyota’s acts and practices alleged herein have directly, foreseeably, and

proximately caused loss, damages, and injury to Plaintiff and the Class in an amount to be

determined at trial.

       172.    Toyota continues to market, advertise, and sell the Class Vehicles in the deceptive

manner described herein.

       173.    815 ILCS § 505/10 permits the Court to enter injunctive relief to prevent Toyota’s

continued violation of the law by continuing to market, advertise, and sell the Class Vehicles in

the deceptive manner described herein, to oversee a corrective advertising campaign, and/or to

oversee other corrective action such as the installation of corrective hardware/software.

       174.    Toyota’s conduct as aforesaid was and continues to be wanton, willful,

outrageous, and in reckless indifference to the rights of Plaintiff and others similarly situated

and, therefore, warrants the imposition of punitive damages.

       175.    Plaintiff has been forced to hire attorneys to enforce its rights under ICFA.

       WHEREFORE, Plaintiff and the Class pray for the relief requested in the Prayer for

Relief set forth below.

                                COUNT III: Unjust Enrichment

       176.    Plaintiff incorporates by reference each of the allegations contained in the

preceding paragraphs, and further alleges as follows:

       177.    Plaintiff and the Class members conferred a monetary benefit on Toyota when

they paid for the Class Vehicles.

       178.    As set forth above, Toyota either knew or should have known that it was selling

or leasing vehicles with defective hands-free phone systems and that it was therefore accepting


                                                   52
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 55 of 57 Page ID #55




money through Plaintiff’s and Class Members’ purchases or leases of its vehicles that was in part

for the defective hands-free phone systems. Yet Toyota failed to inform Plaintiff and Class

Members of the Echo Defect prior to their purchases or leases.

         179.   For Toyota to retain the benefit of Plaintiff’s and Class Members’ payments for

defective hands-free phone systems is inequitable under these circumstances.

         180.   Toyota’s acceptance and retention of these benefits under the circumstances make

it inequitable for Toyota to retain these benefits without payment of the value to Plaintiff and the

Class.

         181.   As a result, Toyota is unjustly enriched at the expense of Plaintiff and the Class.

         182.   Under principles of equity and good conscience, Toyota should not be permitted

to retain the money belonging to Plaintiff and the Class that Toyota wrongfully collected based

on its practice of selling or leasing vehicles that have defective hands-free phone systems.

         183.   As a direct and proximate result of Toyota’s wrongful conduct, Plaintiff and the

Class have suffered an ascertainable loss of money by paying for vehicles with properly

functioning hands-free phone systems without being told of the Echo Defect by Toyota prior to

their purchases or leases, but instead received vehicles that have defective hands-free phone

systems that are therefore worth a lesser value.

         184.   As a direct and proximate result of Toyota’s wrongful conduct and unjust

enrichment, Plaintiff and the Class are entitled to full disgorgement and restitution of the

amounts Toyota has retained as a result of the unlawful and/or wrongful conduct alleged herein,

an amount which will be proved at trial.

         WHEREFORE, Plaintiff and the Class pray for the relief requested in the Prayer for

Relief set forth below.




                                                   53
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 56 of 57 Page ID #56




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Class, seeks the following

relief:

                 A.     certification of the Class pursuant Federal Rule 23;

                 B.     appointing Plaintiff as the Class Representative and Plaintiff’s attorneys as

                        Class Counsel;

                 C.     awarding Plaintiff and the Class compensatory damages, in an amount to

                        be proved at trial;

                 D.     awarding Plaintiff and the Class injunctive relief as permitted by law or

                        equity, including, but not limited to, enjoining Toyota from continuing the

                        unlawful practices as set forth herein and ordering Toyota to engage in a

                        corrective advertising campaign, requiring a corrective advertising

                        campaign, and to take other corrective action such as the installation of

                        corrective hardware/software;

                 E.     awarding punitive damages for Plaintiff and the Class under the Illinois

                        Consumer Fraud and Deceptive Business Practices Act in an amount to

                        punish Toyota’s egregious conduct as set forth above and to deter Toyota

                        and others from engaging in similar conduct;

                 F.     awarding pre-judgment and post-judgment interest;

                 G.     awarding attorneys’ fees and costs; and

                 H.     providing such further relief as may be just and proper.




                                                 54
Case 3:21-cv-00354-GCS Document 1 Filed 04/01/21 Page 57 of 57 Page ID #57




                                        JURY DEMAND

       Plaintiff demands a trial by jury on all claims so triable.

Dated: April 1, 2021                  Respectfully submitted,

                                              GOLDENBERG HELLER
                                              & ANTOGNOLI, P.C.

                                              By: /s/ Kevin P. Green
                                              Mark C. Goldenberg, #0990221
                                              Thomas P. Rosenfeld #06301406
                                              Kevin P. Green #06299905
                                              2227 South State Route 157
                                              Edwardsville, IL 62025
                                              618-656-5150
                                              mark@ghalaw.com
                                              tom@ghalaw.com
                                              kevin@ghalaw.com

                                              Richard S. Cornfeld, #0519391
                                              Daniel S. Levy, #6315524
                                              LAW OFFICE OF RICHARD S. CORNFELD,
                                              LLC 1010 Market Street, Suite 1645
                                              St. Louis, Missouri 63101
                                              P. 314-241-5799
                                              F. 314-241-5788
                                              rcornfeld@cornfeldlegal.com
                                              dlevy@cornfeldlegal.com

                                              Mike Arias (to seek Pro Hac Vice admission)
                                              ARIAS SANGUINETTI WANG &
                                              TORRIJOS, LLP
                                              6701 Center Drive West, 14th Floor
                                              Los Angeles, CA
                                              T: (310) 844-9696
                                              F: (310) 861-0168
                                              mike@aswtlawyers.com

                                              Attorneys for Plaintiff




                                                 55
